 



EXHIBIT 10.9

 

EXECUTION COPY

 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of March 29,
2012 (the “Assignment”), is entered into by and among Redwood Residential
Acquisition Corporation (the “Assignor” and, solely in its capacity as servicing
administrator described herein, the “Servicing Administrator”), Sequoia
Residential Funding, Inc. (the “Depositor”), Cenlar FSB, as the servicer (the
“Servicer”), and U.S. Bank National Association, a national banking association,
not in its individual capacity but solely as trustee (in such capacity, the
“Trustee” and as referred to herein, the “Assignee”) under a Pooling and
Servicing Agreement dated as of March 1, 2012 (the “Pooling and Servicing
Agreement”) among the Depositor, the Assignee and Wells Fargo Bank, N.A., as
master servicer and securities administrator.

 

RECITALS

 

WHEREAS, the Assignor and the Servicer have entered into a certain Flow Mortgage
Loan Servicing Agreement, dated as of August 1, 2011, as amended by the
Amendment No. 1 to Flow Mortgage Loan Servicing Agreement dated November 3,
2011, and hereby (the “Flow Servicing Agreement”), and the Servicer is currently
servicing certain mortgage loans (the “Mortgage Loans”) under the Flow Servicing
Agreement; and

 

WHEREAS, the Assignor will sell the Mortgage Loans (the “Specified Mortgage
Loans”) that are listed on the mortgage loan schedule attached as Exhibit I
hereto (the “Specified Mortgage Loan Schedule”) and its rights under the Flow
Servicing Agreement with respect to the Specified Mortgage Loans to the
Depositor; and

 

WHEREAS, the Depositor will sell to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and its rights under the Flow Servicing
Agreement with respect to the Specified Mortgage Loans; and

 

WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans shall
be subject to the terms of this Assignment.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties agree as follows:

 

1.Assignment and Assumption.

 

(a) Effective on and as of the date hereof, the Assignor hereby sells, assigns,
conveys and transfers to the Depositor all of its right, title and interest in,
to and under the Flow Servicing Agreement to the extent relating to the
Specified Mortgage Loans, together with its obligations as “Owner” (as such term
is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, and the Depositor hereby accepts such assignment from
the Assignor and assumes such obligations.

 



 

 



 

(b) Effective on and as of the date hereof, the Depositor hereby sells, assigns,
conveys and transfers to the Assignee all of its right, title and interest in,
to and under the Flow Servicing Agreement to the extent relating to the
Specified Mortgage Loans, together with its obligations as “Owner” (as such term
is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, the Depositor is released from all obligations under
the Flow Servicing Agreement, and the Assignee hereby accepts such assignment
from the Depositor.

 

(c) Assignee agrees to be bound, as “Owner” (as such term is defined in the Flow
Servicing Agreement), by all of the terms, covenants and conditions of the Flow
Servicing Agreement relating to the Specified Mortgage Loans, and from and after
the date hereof, Assignee assumes for the benefit of each of Assignor, Depositor
and Servicer all of Assignor’s obligations as Owner thereunder in respect of the
Specified Mortgage Loans, and Assignor is released from such obligations.

 

2.Recognition of the Assignee.

 

From and after the date hereof, subject to Section 3 below, the Servicer shall
recognize the Assignee as the holder of the rights and benefits of the Owner
with respect to the Specified Mortgage Loans and the Servicer will service the
Specified Mortgage Loans for the Assignee as if the Assignee and the Servicer
had entered into a separate servicing agreement for the servicing of the
Specified Mortgage Loans in the form of the Flow Servicing Agreement with the
Assignee as the Owner thereunder, the terms of which Flow Servicing Agreement
are incorporated herein by reference and amended hereby. It is the intention of
the parties hereto that this Assignment will be a separate and distinct
agreement, and the entire agreement, between the parties hereto to the extent of
the Specified Mortgage Loans and shall be binding upon and for the benefit of
the respective successors and assigns of the parties hereto.

 

3.Continuing Rights and Responsibilities.

 



(a) Controlling Holder Rights. The parties hereto agree and acknowledge that
Sequoia Mortgage Funding Corporation, an Affiliate of the Depositor, in its
capacity as the initial Controlling Holder pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will assume all of
Assignee’s rights and all related responsibilities as Owner under the section of
the Flow Servicing Agreement listed below:

 

Flow Servicing Agreement:

 

Section Matter     11.20

Servicer Shall Provide Access and Information as

Reasonably Required.

 



(b) Notwithstanding Sections 1 and 2 above, Assignor reserves its rights under,
and does not assign to Assignee or Depositor, the ongoing rights to take action
and the responsibilities of the Owner under the Sections of the Flow Servicing
Agreement listed below:

 



2

 



 

Flow Servicing Agreement:

 

Section Matter     Addendum I Regulation AB Compliance Addendum

 





(c) In addition, the Servicer agrees to furnish to the Assignor as well as to
the Master Servicer copies of reports, notices, statements and other
communications required to be delivered by the Servicer pursuant to any of the
sections of the Flow Servicing Agreement referred to above and under the
following sections, at the times therein specified:

 

Flow Servicing Agreement:

 

Section       11.09 Transfer of Accounts.     11.16 Statements to the Owner.    

Subsection 2.04

of Addendum I

Servicer Compliance Statement.    

Subsection 2.05

of Addendum I

Report on Assessment of Compliance and Attestation.

 



(d) If there is no Controlling Holder under the Pooling and Servicing Agreement,
then all rights and responsibilities assumed by the Controlling Holder pursuant
to Section 3(a) shall terminate and revert to Assignee. Assignor will provide
thirty (30) days notice to the Servicer of any such termination or a change in
the identity of the Controlling Holder of which Assignor has knowledge.

 



(e) Redwood Residential Acquisition Corporation, in its capacity as Servicing
Administrator under this Assignment, hereby assumes the obligations of the
Owner, as assigned to the Assignee, and the obligations of the Servicing
Administrator, under the Sections of the Flow Servicing Agreement, as amended by
this Assignment, listed below:

 

Flow Servicing Agreement:

 

Section

Matter 

   

Clause (i) of the last paragraph of
Section 11.13 

Payment by Servicing Administrator for Opinion of Counsel     Last sentence of
11.14, with respect to Servicing Advances only Payment of Servicing Advances to
Servicer

 



3

 



 

11.17

P&I Advances



   

11.25(b)

 





Funding of P& I Advances, including without limitation funding of Prepayment
Interest Shortfalls pursuant to the second paragraph of Section 11.15



    11.25(c) Funding of Servicing Advances     14.03 Payment of termination fees
to Servicer



 

As compensation for such assumption of obligations, the Servicing Administrator
shall be entitled to receive from payments on the Specified Mortgage Loans the
difference, if any, between the Servicing Fee and the servicing compensation
otherwise payable to the Servicer under the Flow Servicing Agreement. In
addition, the Servicing Administrator shall have all the benefits provided to
the Servicing Administrator by Subsection 11.05 of the Flow Servicing Agreement.
Any failure of the Servicing Administrator to perform its obligations under this
Section 3(e) shall be an additional Event of Default under the Flow Servicing
Agreement, entitling the Assignee to terminate both the Servicing Administrator
and the Servicer in accordance with the terms of the Flow Servicing Agreement.

 

(f) The Servicing Administrator may, with the consent of the Master Servicer,
exercise the rights of the Owner set forth in Section 13.01 of the Flow
Servicing Agreement to terminate the Servicer following the occurrence of an
Event of Default with respect to the Servicer.

 

(g) The Servicing Administrator may, with the consent of the Master Servicer,
exercise the rights of the Owner set forth in Section 14.03 of the Flow
Servicing Agreement to terminate the Servicer without cause and transfer
servicing.

 

(h) If the Servicing Administrator exercises its right to terminate the Servicer
pursuant to the foregoing paragraphs (f) or (g), no termination of the Servicer
shall be effective unless the Servicing Administrator shall have appointed a
successor Servicer under the Flow Servicing Agreement approved by the Master
Servicer.

 

(i) No later than March 1 of each year when any Certificates are outstanding,
commencing in March 2013, the Servicing Administrator shall provide to the
Master Servicer its report on assessment of compliance with applicable servicing
criteria specified under Item 1122(d)((2)(iii) of Regulation AB and its
compliance statement required under Item 1123 of Regulation AB.

 

4.Amendment to the Flow Servicing Agreement.

 

The Flow Servicing Agreement is hereby amended as set forth in Appendix A hereto
with respect to the Specified Mortgage Loans. The rights and obligations under
the Flow Servicing

 



4

 



 

Agreement assigned to the Depositor and the Assignee pursuant to this Agreement
shall be under the Flow Servicing Agreement as amended as set forth in Appendix
A.

 

5.Representations and Warranties.

 

(a) Each of the parties hereto represents and warrants that it is duly and
legally authorized to enter into this Assignment.

 

(b) Each of the parties hereto represents and warrants that this Assignment has
been duly authorized, executed and delivered by it and (assuming due
authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

 

6.Continuing Effect.

 

Except as contemplated hereby, the Flow Servicing Agreement shall remain in full
force and effect in accordance with their terms. This Assignment constitutes a
Reconstitution Agreement as contemplated in Section 32 of the Flow Servicing
Agreement and the Reconstitution Date shall be the date hereof with respect to
the Specified Mortgage Loans listed on Exhibit I on the date hereof.

 

7.Governing Law.

 

This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of New York.

 

8.Notices.

 

Any notices or other communications permitted or required under the Flow
Servicing Agreement to be made to the Assignor and Assignee shall be made in
accordance with the terms of the Flow Servicing Agreement and shall be sent to
the Assignor and Assignee as follows:

 



Assignor: Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, CA 94941

Attention: William Moliski

 

Assignee: U.S. Bank National Association

60 Livingston Avenue

EP-MN-WS3D

St. Paul, Minnesota, 55107

Attention: Structured Finance – Sequoia Mortgage Loan Trust 2012-2

 



5

 



 



or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the Flow
Servicing Agreement.

 

9.Counterparts.

 

This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.

 

10.Definitions.

 

Any capitalized term used but not defined in this Assignment has the same
meaning as in the Flow Servicing Agreement.

 

11.Master Servicer.

 

The Servicer hereby acknowledges that Wells Fargo Bank, N.A. (the “Master
Servicer”) will act as master servicer and securities administrator under the
Pooling and Servicing Agreement and hereby agrees to treat all inquiries,
instructions, authorizations and other communications from the Master Servicer
as if the same had been received from the Assignee. The Master Servicer, acting
on behalf of the Assignee, shall have the rights of the Assignee as the Owner
under the Flow Servicing Agreement, including, without limitation, the right to
enforce the obligations of the Servicer and the Servicing Administrator
thereunder. Any notices or other communications permitted or required under the
Flow Servicing Agreement to be made to the Assignee shall be made in accordance
with the terms of the Flow Servicing Agreement and shall be sent to the Master
Servicer at the following address:

 

Wells Fargo Bank, N. A.

P.O. Box 98

Columbia, Maryland 21046

(or, for overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland
21045)

Attention: Sequoia Mortgage Trust 2012-2

 

or to such other address as may hereafter be furnished by the Master Servicer to
Servicer. Any such notices or other communications permitted or required under
the Flow Servicing Agreement may be delivered in electronic format unless manual
signature is required in which case a hard copy of such report or communication
shall be required.

 



The Servicer shall make all distributions under the Flow Servicing Agreement, as
they relate to the Specified Mortgage Loans, to the Master Servicer by wire
transfer of immediately funds to:

 



Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #6188200, Sequoia Mortgage Trust 2012-2

Distribution Account

 



6

 



 

12.Rule 17g-5 Compliance.

 



The Servicer hereby agrees that it shall provide information with respect to the
servicing of the Mortgage Loans by the Servicer requested by any Rating Agency
or nationally recognized statistical rating organization (“NRSRO”) to the
Securities Administrator, as the initial Rule 17g-5 Information Provider (the
“Rule 17g-5 Information Provider”), via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2012-2” and an identification of the type of information being provided in the
body of such electronic mail. The Rule 17g-5 Information Provider shall notify
the Servicer in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. The Servicer shall have no liability for
(i) the Rule 17g-5 Information Provider’s failure to post information provided
by it in accordance with the terms of this Assignment or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 12 prohibit or restrict oral or
written communications, or providing information, between the Servicer, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to the
Servicer, (ii) such Rating Agency’s or NRSRO’s approval of the Servicer as a
residential mortgage master, special or primary servicer, or (iii) such Rating
Agency’s or NRSRO’s evaluation of the Servicer’s servicing operations in
general; provided, however, that the Servicer shall not provide any information
relating to the Mortgage Loans to such Rating Agency or NRSRO in connection with
such review and evaluation by such Rating Agency or NRSRO unless: (x) borrower,
property or deal specific identifiers are redacted; or (y) such information has
already been provided to the Rule 17g-5 Information Provider.

 



13.Successors and Assigns.

  

Upon a transfer of the Specified Mortgage Loans by the Assignee (other than in
respect of repurchases by a seller pursuant to the related purchase agreement)
to a buyer (“buyer”), such transfer shall constitute a Reconstitution subject to
the terms of Section 32 of the Flow Servicing Agreement. Upon the closing of
such transfer, the rights and obligations of Owner held by the Assignor pursuant
to this Assignment shall automatically terminate and the buyer shall possess all
of the rights and obligations of Owner under the Flow Servicing Agreement,
provided, however, that the Assignor shall remain liable for any obligations
held by it as Owner arising from or attributable to the period from the date
hereof to the closing date of such transfer.

 

 

[remainder of page intentionally left blank]

 



7

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.

 



  ASSIGNOR:   REDWOOD RESIDENTIAL ACQUISITION CORPORATION         By:     Name:
    Title:                 DEPOSITOR:   SEQUOIA RESIDENTIAL FUNDING, INC.      
        By:     Name:     Title:           ASSIGNEE:   U.S. BANK NATIONAL
ASSOCIATION, not in its individual capacity but solely as Trustee         By:  
  Name:     Title:           SERVICER:   CENLAR FSB         By:     Name:    
Title:  

 



8

 



 



  SERVICING ADMINISTRATOR:   REDWOOD RESIDENTIAL ACQUISITION CORPORATION        
By:     Name:     Title:  

 

 



Accepted and agreed to by:       MASTER SERVICER: WELLS FARGO BANK, N.A.      
By:     Name:     Title    

 



9

 



 

EXHIBIT I

 



I-1

 



 



KEY Primary Servicer Servicing Fee % Servicing Fee—Flatdollar Servicing Advance
Methodology Originator Loan Group Loan Number Servicer Loan Number Cenlar Loan
Number Amortization Type Lien Position 1 1000383 0.0025     1000324 1 1030002488
1611451573 0036709772 1 1 2 1000383 0.0025     1000324 1 1030002313 1351118506
0036709426 1 1 3 1000383 0.0025     1000324 1 1030002379 1611451632 0036709434 1
1 4 1000383 0.0025     1000324 1 1030002433 1351119067 0036709996 1 1 5 1000383
0.0025     1000324 1 1030002544 1351200452 0036709780 1 1 6 1000383 0.0025    
1000324 1 1030002479 1311122189 0036710283 1 1 7 1000383 0.0025     1001863 1
1000001421 232279 0036708592 1 1 8 1000383 0.0025     1001863 1 1000001886
227753 0036708899 1 1 9 1000383 0.0025     1001863 1 1000001245 226933
0036708584 1 1 10 1000383 0.0025     1001863 1 1000002088 237292 0036709152 1 1
11 1000383 0.0025     1001863 1 1000001587 233664 0036709145 1 1 12 1000383
0.0025     1001863 1 1000002318 239762 0036709566 1 1 13 1000383 0.0025    
1000312 1 1300001674 001084473 0036708576 1 1 14 1000383 0.0025     1000312 1
1300002028 001082322 0036708774 1 1 15 1000383 0.0025     1000312 1 1300002009
001090231 0036709095 1 1 16 1000383 0.0025     1000312 1 1300002025 001087591
0036709509 1 1 17 1000383 0.0025     1000312 1 1300002034 001081869 0036709442 1
1 18 1000383 0.0025     1000312 1 1300002148 001088405 0036709517 1 1 19 1000383
0.0025     1000312 1 1300002184 001089152 0036709525 1 1 20 1000383 0.0025    
1000312 1 1300002199 001091165 0036709459 1 1 21 1000383 0.0025     1000312 1
1300001922 001080300 0036710077 1 1 22 1000383 0.0025     1000312 1 1300002261
001093643 0036710291 1 1 23 1000383 0.0025     1000312 1 1300002279 001093553
0036710473 1 1 24 1000383 0.0025     1002793 1 1010002436 000039361 0036709657 1
1 25 1000383 0.0025     1002793 1 1010002491 000039856 0036709665 1 1 26 1000383
0.0025     1006318 1 1450002527 1110035236 0036709707 1 1 27 1000383 0.0025    
1006324 1 1950001996 70110507 0036708246 1 1 28 1000383 0.0025     1006324 1
1950002102 91110031 0036709863 1 1 29 1000383 0.0025     1006324 1 1950002275
70110582 0036709715 1 1 30 1000383 0.0025     1008808 1 1650001969 6012494
0036709871 1 1 31 1000383 0.0025     1008808 1 1650002006 1007966 0036709293 1 1
32 1000383 0.0025     1008808 1 1650002074 1007925 0036709723 1 1 33 1000383
0.0025     1008808 1 1650002204 6013620 0036710093 1 1 34 1000383 0.0025    
1008808 1 1650002273 6013897 0036710234 1 1 35 1000383 0.0025     1008808 1
1650002405 6014544 0036710259 1 1 36 1000383 0.0025     1008808 1 1650002411
6014673 0036710267 1 1 37 1000383 0.0025     1008808 1 1650002211 6013502
0036710341 1 1 38 1000383 0.0025     1008808 1 1650002427 6014781 0036710366 1 1
39 1000383 0.0025     1000522 1 1700001422 1301369272 0036707453 1 1 40 1000383
0.0025     1003970 1 1400002190 2011001860 0036708782 1 1 41 1000383 0.0025    
1003970 1 1400002220 2011002119 0036709467 1 1 42 1000383 0.0025     1003970 1
1400002230 2011002010 0036710085 1 1 43 1000383 0.0025     1008498 1 1150002123
503362479 0036708832 1 1 44 1000383 0.0025     1008498 1 1150002114 503362194
0036708659 1 1 45 1000383 0.0025     1008498 1 1150001936 503345118 0036708642 1
1 46 1000383 0.0025     1008498 1 1150001928 503344292 0036708915 1 1 47 1000383
0.0025     1008498 1 1150002241 503343753 0036708840 1 1 48 1000383 0.0025    
1008498 1 1150001732 503322717 0036708808 1 1 49 1000383 0.0025     1008498 1
1150001682 503319315 0036708493 1 1 50 1000383 0.0025     1008498 1 1150001562
503307796 0036708634 1 1 51 1000383 0.0025     1008498 1 1150001852 503305584
0036708816 1 1 52 1000383 0.0025     1008498 1 1150001494 503292935 0036708626 1
1 53 1000383 0.0025     1008498 1 1150001492 503292699 0036708907 1 1 54 1000383
0.0025     1008498 1 1150002001 503254335 0036708824 1 1 55 1000383 0.0025    
1008498 1 1150002224 503371725 0036709137 1 1 56 1000383 0.0025     1008498 1
1150002132 503362677 0036708980 1 1 57 1000383 0.0025     1008498 1 1150001952
503346885 0036708972 1 1 58 1000383 0.0025     1008498 1 1150001924 503343785
0036708964 1 1 59 1000383 0.0025     1008498 1 1150001851 503336585 0036709129 1
1 60 1000383 0.0025     1008498 1 1150002150 503327587 0036708998 1 1 61 1000383
0.0025     1008498 1 1150001483 503302123 0036708956 1 1 62 1000383 0.0025    
1008498 1 1150001523 503291083 0036709111 1 1 63 1000383 0.0025     1008498 1
1150001563 503307941 0036709475 1 1 64 1000383 0.0025     1008498 1 1150001926
503344106 0036709491 1 1 65 1000383 0.0025     1008498 1 1150001863 503336896
0036709269 1 1 66 1000383 0.0025     1008498 1 1150002252 503342050 0036709822 1
1 67 1000383 0.0025     1008498 1 1150001844 503332529 0036709681 1 1 68 1000383
0.0025     1008498 1 1150002283 503377740 0036709285 1 1 69 1000383 0.0025    
1008498 1 1150002353 503384952 0036709848 1 1 70 1000383 0.0025     1008498 1
1150002336 503382633 0036709699 1 1 71 1000383 0.0025     1008498 1 1150001743
503323811 0036709483 1 1 72 1000383 0.0025     1008498 1 1150002342 503383762
0036709830 1 1 73 1000383 0.0025     1008498 1 1150002699 503369060 0036710069 1
1 74 1000383 0.0025     1008498 1 1150002269 503375379 0036710036 1 1 75 1000383
0.0025     1008498 1 1150002325 503381961 0036710218 1 1 76 1000383 0.0025    
1008498 1 1150002496 503401658 0036710044 1 1 77 1000383 0.0025     1008498 1
1150002580 503410735 0036710051 1 1 78 1000383 0.0025     1000536 1 1050001983
6016600345 0036708436 1 1 79 1000383 0.0025     1000536 1 1050001576 3727600141
0036707990 1 1 80 1000383 0.0025     1000536 1 1050001442 3726600151 0036707982
1 1 81 1000383 0.0025     1000536 1 1050001206 3706601408 0036707529 1 1 82
1000383 0.0025     1000536 1 1050001365 2278600044 0036708147 1 1 83 1000383
0.0025     1000536 1 1050001564 2198600423 0036708329 1 1 84 1000383 0.0025    
1000536 1 1050001285 2168600373 0036707628 1 1 85 1000383 0.0025     1000536 1
1050001739 2154601255 0036708402 1 1 86 1000383 0.0025     1000536 1 1050001224
2154601171 0036707602 1 1 87 1000383 0.0025     1000536 1 1050001175 2126600745
0036707784 1 1 88 1000383 0.0025     1000536 1 1050001210 2119700942 0036707594
1 1 89 1000383 0.0025     1000536 1 1050001219 2117601343 0036707537 1 1 90
1000383 0.0025     1000536 1 1050001575 2109701736 0036707818 1 1 91 1000383
0.0025     1000536 1 1050001297 2108600298 0036707909 1 1 92 1000383 0.0025    
1000536 1 1050001664 2105600368 0036707651 1 1 93 1000383 0.0025     1000536 1
1050001414 20831100168 0036708048 1 1 94 1000383 0.0025     1000536 1 1050001909
2071603885 0036708220 1 1 95 1000383 0.0025     1000536 1 1050001306 2071603646
0036707883 1 1 96 1000383 0.0025     1000536 1 1050001149 20631100461 0036708295
1 1 97 1000383 0.0025     1000536 1 1050001792 2054603302 0036707875 1 1 98
1000383 0.0025     1000536 1 1050001320 2003602409 0036708212 1 1 99 1000383
0.0025     1000536 1 1050001333 2001708797 0036707776 1 1 100 1000383 0.0025    
1000536 1 1050001083 7102600399 0036708667 1 1 101 1000383 0.0025     1000536 1
1050001049 3725600020 0036708923 1 1 102 1000383 0.0025     1000536 1 1050001360
3657600991 0036708683 1 1 103 1000383 0.0025     1000536 1 1050001913 3612601245
0036708758 1 1 104 1000383 0.0025     1000536 1 1050001188 3602601428 0036708675
1 1 105 1000383 0.0025     1000536 1 1050001763 2249600153 0036708733 1 1 106
1000383 0.0025     1000536 1 1050001848 2155600775 0036708741 1 1 107 1000383
0.0025     1000536 1 1050001453 2138601811 0036708501 1 1 108 1000383 0.0025    
1000536 1 1050001858 2128601182 0036708535 1 1 109 1000383 0.0025     1000536 1
1050002067 2071603649 0036708766 1 1 110 1000383 0.0025     1000536 1 1050001814
2045701091 0036708527 1 1 111 1000383 0.0025     1000536 1 1050001836 2003602466
0036708428 1 1 112 1000383 0.0025     1000536 1 1050001323 2003602370 0036708857
1 1 113 1000383 0.0025     1000536 1 1050002326 6026600025 0036709236 1 1 114
1000383 0.0025     1000536 1 1050002201 6014600647 0036709038 1 1 115 1000383
0.0025     1000536 1 1050002301 3726600435 0036709079 1 1 116 1000383 0.0025    
1000536 1 1050001051 3726600127 0036709004 1 1 117 1000383 0.0025     1000536 1
1050002357 37221100144 0036709244 1 1 118 1000383 0.0025     1000536 1
1050002249 3602601517 0036709228 1 1 119 1000383 0.0025     1000536 1 1050001753
21491100150 0036709160 1 1 120 1000383 0.0025     1000536 1 1050002216
2073604170 0036709210 1 1 121 1000383 0.0025     1000536 1 1050002146
20631100660 0036709202 1 1 122 1000383 0.0025     1000536 1 1050002207
2045701157 0036709053 1 1 123 1000383 0.0025     1000536 1 1050002229 2044602338
0036709061 1 1 124 1000383 0.0025     1000536 1 1050001594 2032602330 0036709020
1 1 125 1000383 0.0025     1000536 1 1050002017 20031100019 0036709186 1 1 126
1000383 0.0025     1000536 1 1050002215 3627601329 0036709368 1 1 127 1000383
0.0025     1000536 1 1050002149 20031100003 0036709632 1 1 128 1000383 0.0025  
  1000536 1 1050002429 7102600293 0036709954 1 1 129 1000383 0.0025     1000536
1 1050002130 22891100097 0036709327 1 1 130 1000383 0.0025     1000536 1
1050002502 30521100215 0036709970 1 1 131 1000383 0.0025     1000536 1
1050002181 21981100106 0036709335 1 1 132 1000383 0.0025     1000536 1
1050002307 2117601361 0036709640 1 1 133 1000383 0.0025     1000536 1 1050002426
2123700740 0036709756 1 1 134 1000383 0.0025     1000536 1 1050002246 2083601246
0036709384 1 1 135 1000383 0.0025     1000536 1 1050002172 21491100173
0036709897 1 1 136 1000383 0.0025     1000536 1 1050002235 2139600105 0036709905
1 1 137 1000383 0.0025     1000536 1 1050002505 2244701531 0036709764 1 1 138
1000383 0.0025     1000536 1 1050002303 3612601309 0036709418 1 1 139 1000383
0.0025     1000536 1 1050002247 2278600192 0036709392 1 1 140 1000383 0.0025    
1000536 1 1050002374 2244701508 0036709921 1 1 141 1000383 0.0025     1000536 1
1050002265 22821100077 0036709400 1 1 142 1000383 0.0025     1000536 1
1050002192 22831100066 0036709343 1 1 143 1000383 0.0025     1000536 1
1050002395 2047601344 0036709939 1 1 144 1000383 0.0025     1000536 1 1050002398
3731600189 0036709947 1 1 145 1000383 0.0025     1000536 1 1050002443 3731600118
0036709962 1 1 146 1000383 0.0025     1000536 1 1050001020 3650602104 0036709574
1 1 147 1000383 0.0025     1000536 1 1050001300 2108600299 0036709889 1 1 148
1000383 0.0025     1000536 1 1050001404 20631100582 0036709590 1 1 149 1000383
0.0025     1000536 1 1050002090 3706601797 0036709319 1 1 150 1000383 0.0025    
1000536 1 1050002193 3735600107 0036709350 1 1 151 1000383 0.0025     1000536 1
1050002327 23041100085 0036709913 1 1 152 1000383 0.0025     1000536 1
1050002396 20011100295 0036710135 1 1 153 1000383 0.0025     1000536 1
1050002612 2017605256 0036710192 1 1 154 1000383 0.0025     1000536 1 1050002453
2138602702 0036710028 1 1 155 1000383 0.0025     1000536 1 1050001462
22051100051 0036710101 1 1 156 1000383 0.0025     1000536 1 1050002477
22051100324 0036710150 1 1 157 1000383 0.0025     1000536 1 1050002549
23041100132 0036710176 1 1 158 1000383 0.0025     1000536 1 1050002484
3612601262 0036710168 1 1 159 1000383 0.0025     1000536 1 1050002646 2003602082
0036710390 1 1 160 1000383 0.0025     1000536 1 1050002196 2238600298 0036710382
1 1 161 1000383 0.0025     1000536 1 1050001751 20631100666 0036708725 1 1

 

KEY HELOC Indicator Loan Purpose Cash Out Amount Total Origination and Discount
Points Covered/High Cost Loan Indicator Relocation Loan Indicator Broker
Indicator Channel Escrow Indicator Senior Loan
Amount(s) 1 0 9           1 4 0 2 0 9           2 4 0 3 0 9           1 4 0 4 0
9           2 4 0 5 0 9           2 4 0 6 0 9           1 4 0 7 0 9           1
4 0 8 0 7           1 4 0 9 0 9           1 4 0 10 0 7           1 4 0 11 0 9  
        1 4 0 12 0 7           1 4 0 13 0 9           1 4 0 14 0 7           1 4
0 15 0 7           1 0 0 16 0 9           1 4 0 17 0 9           1 4 0 18 0 9  
        1 4 0 19 0 9           1 0 0 20 0 9           1 0 0 21 0 9           1 0
0 22 0 9           1 0 0 23 0 9           1 4 0 24 0 9           1 4 0 25 0 6  
        1 4 0 26 0 7           1 4 0 27 0 7           1 4 0 28 0 3           1 4
0 29 0 9           1 0 0 30 0 9           2 0 0 31 0 9           1 4 0 32 0 9  
        1 0 0 33 0 9           2 0 0 34 0 9           2 0 0 35 0 9           2 0
0 36 0 9           2 0 0 37 0 7           2 0 0 38 0 9           2 0 0 39 0 7  
        1 4 0 40 0 9           1 4 0 41 0 9           1 4 0 42 0 9           1 0
0 43 0 7           2 4 0 44 0 7           2 4 0 45 0 9           4 4 0 46 0 9  
        4 0 0 47 0 3           4 0 0 48 0 9           4 0 0 49 0 9           2 0
0 50 0 9           4 0 0 51 0 9           4 0 0 52 0 9           4 0 0 53 0 3  
        2 0 0 54 0 7           4 4 0 55 0 7           4 0 0 56 0 7           4 0
0 57 0 9           2 0 0 58 0 9           4 0 0 59 0 7           2 4 0 60 0 9  
        2 4 0 61 0 7           2 4 0 62 0 3           1 4 0 63 0 9           2 4
0 64 0 9           4 4 0 65 0 7           2 4 0 66 0 9           4 4 0 67 0 3  
        4 4 0 68 0 7           2 0 0 69 0 9           4 4 0 70 0 7           2 4
0 71 0 9           2 0 0 72 0 9           4 0 0 73 0 3           4 4 0 74 0 3  
        4 4 0 75 0 7           4 4 0 76 0 9           4 0 0 77 0 3           4 0
0 78 0 7           1 0 0 79 0 7           1 0 0 80 0 9           1 0 0 81 0 9  
        1 0 0 82 0 9           1 0 0 83 0 7           1 0 0 84 0 9           1 4
0 85 0 9           1 4 0 86 0 3           1 4 0 87 0 7           1 0 0 88 0 9  
        1 4 0 89 0 9           1 4 0 90 0 9           1 4 0 91 0 9           1 4
0 92 0 7           1 0 0 93 0 7           1 4 0 94 0 7           1 0 0 95 0 7  
        1 4 0 96 0 9           1 4 0 97 0 7           1 4 0 98 0 9           1 0
0 99 0 9           1 0 0 100 0 7           1 0 0 101 0 6           1 4 0 102 0 9
          1 4 0 103 0 9           1 0 0 104 0 3           1 0 0 105 0 3        
  1 0 0 106 0 6           1 4 0 107 0 3           1 4 0 108 0 7           1 4 0
109 0 7           1 4 0 110 0 7           1 0 0 111 0 6           1 0 0 112 0 9
          1 0 0 113 0 7           1 0 0 114 0 9           1 0 0 115 0 9        
  1 4 0 116 0 9           1 4 0 117 0 9           1 0 0 118 0 9           1 0 0
119 0 9           1 4 0 120 0 3           1 0 0 121 0 9           1 0 0 122 0 7
          1 0 0 123 0 9           1 4 0 124 0 9           1 0 0 125 0 9        
  1 0 0 126 0 9           1 0 0 127 0 9           1 0 0 128 0 7           1 4 0
129 0 7           1 0 0 130 0 9           1 0 0 131 0 9           1 0 0 132 0 9
          1 0 0 133 0 9           1 4 0 134 0 7           1 0 0 135 0 9        
  1 0 0 136 0 9           1 4 0 137 0 7           1 4 0 138 0 7           1 0 0
139 0 7           1 4 0 140 0 7           1 4 0 141 0 9           1 4 0 142 0 9
          1 0 0 143 0 7           1 0 0 144 0 9           1 0 0 145 0 9        
  1 0 0 146 0 9           1 0 0 147 0 9           1 4 0 148 0 9           1 0 0
149 0 9           1 4 0 150 0 6           1 4 0 151 0 7           1 4 0 152 0 9
          1 4 0 153 0 9           1 4 0 154 0 9           1 0 0 155 0 9        
  1 4 0 156 0 7           1 4 0 157 0 7           1 4 0 158 0 9           1 0 0
159 0 9           1 0 0 160 0 9           1 4 0 161 0 9           1 0 0

 

KEY Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity 1       300,000.00   20120124 731,000.00 0.0488 360 360 2       0.00  
20120105 698,000.00 0.0450 360 360 3       0.00   20120107 560,000.00 0.0500 360
360 4       0.00   20120126 875,000.00 0.0475 360 360 5       0.00   20120131
810,000.00 0.0488 360 360 6       0.00   20120211 640,000.00 0.0450 360 360 7  
    0.00   20111108 472,000.00 0.0488 360 360 8       0.00   20111118
1,000,000.00 0.0488 360 360 9       0.00   20111020 1,350,000.00 0.0488 360 360
10       0.00   20111208 592,000.00 0.0450 360 360 11       61,800.00   20111115
680,000.00 0.0488 360 360 12       0.00   20111227 975,000.00 0.0450 360 360 13
      0.00   20111110 543,750.00 0.0475 360 360 14       0.00   20111118
975,000.00 0.0463 360 360 15       0.00   20111202 562,500.00 0.0500 360 360 16
      0.00   20111213 487,500.00 0.0475 360 360 17       0.00   20111122
941,250.00 0.0488 360 360 18       35,000.00   20111222 525,000.00 0.0488 360
360 19       0.00   20111223 708,500.00 0.0450 360 360 20       0.00   20111221
751,000.00 0.0500 360 360 21       0.00   20111117 1,275,000.00 0.0500 360 360
22       0.00   20120120 550,000.00 0.0488 360 360 23       0.00   20120125
562,500.00 0.0475 360 360 24       0.00   20120113 467,500.00 0.0450 360 360 25
      0.00   20120111 572,000.00 0.0463 360 360 26       0.00   20120123
888,000.00 0.0413 360 360 27       0.00   20111109 525,600.00 0.0513 360 360 28
      0.00   20120124 1,500,000.00 0.0450 360 360 29       0.00   20120117
736,500.00 0.0475 360 360 30       0.00   20111227 1,250,000.00 0.0525 360 360
31       0.00   20111222 1,330,000.00 0.0488 360 360 32       0.00   20111229
487,500.00 0.0488 360 360 33       22,239.00   20111228 650,000.00 0.0488 360
360 34       0.00   20111227 982,700.00 0.0463 360 360 35       0.00   20120130
982,000.00 0.0475 360 360 36       0.00   20120125 712,500.00 0.0463 360 360 37
      0.00   20111215 823,250.00 0.0488 360 360 38       0.00   20120208
825,000.00 0.0463 360 360 39       0.00   20110922 476,000.00 0.0463 360 360 40
      0.00   20111202 995,899.00 0.0450 360 360 41       0.00   20120109
716,000.00 0.0438 360 360 42       0.00   20120213 661,000.00 0.0450 360 360 43
      0.00   20111206 788,000.00 0.0500 360 360 44       0.00   20111209
600,000.00 0.0500 360 360 45       0.00   20111130 650,000.00 0.0488 360 360 46
      0.00   20111215 737,500.00 0.0488 360 360 47       0.00   20111209
783,000.00 0.0488 360 360 48       0.00   20111123 762,700.00 0.0475 360 360 49
      0.00   20111114 1,012,500.00 0.0488 360 360 50       0.00   20111117
952,000.00 0.0488 360 360 51       0.00   20111128 600,000.00 0.0525 360 360 52
      0.00   20111122 1,880,000.00 0.0500 360 360 53       0.00   20111206
1,400,000.00 0.0500 360 360 54       0.00   20111116 910,000.00 0.0538 360 360
55       0.00   20111227 1,000,000.00 0.0438 360 360 56       0.00   20111216
788,000.00 0.0475 360 360 57       0.00   20111217 839,000.00 0.0475 360 360 58
      0.00   20111222 722,000.00 0.0463 360 360 59       0.00   20111229
540,000.00 0.0488 360 360 60       0.00   20111201 980,000.00 0.0475 360 360 61
      0.00   20111207 680,000.00 0.0475 360 360 62       0.00   20111209
585,000.00 0.0450 360 360 63       0.00   20120113 916,000.00 0.0450 360 360 64
      0.00   20120114 918,500.00 0.0475 360 360 65       0.00   20120117
443,910.00 0.0488 360 360 66       0.00   20120120 960,000.00 0.0475 360 360 67
      0.00   20111230 700,000.00 0.0475 360 360 68       0.00   20120113
637,500.00 0.0463 360 360 69       495,000.00   20120111 855,000.00 0.0450 360
360 70       0.00   20120123 1,236,000.00 0.0475 360 360 71       0.00  
20120117 1,160,000.00 0.0438 360 360 72       0.00   20120124 559,800.00 0.0488
360 360 73       0.00   20120201 456,000.00 0.0475 360 360 74       0.00  
20120208 500,000.00 0.0463 360 360 75       0.00   20120209 490,000.00 0.0475
360 360 76       0.00   20120207 1,200,000.00 0.0438 360 360 77       0.00  
20120131 830,000.00 0.0475 360 360 78       0.00   20111111 567,300.00 0.0438
360 360 79       0.00   20110929 1,125,000.00 0.0488 360 360 80       0.00  
20110926 886,800.00 0.0488 360 360 81       0.00   20110919 898,000.00 0.0475
360 360 82       0.00   20111012 1,290,000.00 0.0463 360 360 83       0.00  
20110919 470,000.00 0.0488 360 360 84       0.00   20111003 440,000.00 0.0463
360 360 85       0.00   20111101 1,075,000.00 0.0475 360 360 86       0.00  
20110923 979,000.00 0.0463 360 360 87       0.00   20110920 448,000.00 0.0513
360 360 88       0.00   20110926 999,950.00 0.0463 360 360 89       200,000.00  
20110923 990,000.00 0.0463 360 360 90       0.00   20111006 680,000.00 0.0488
360 360 91       0.00   20111017 900,000.00 0.0463 360 360 92       0.00  
20110930 650,000.00 0.0475 360 360 93       0.00   20110930 832,800.00 0.0450
360 360 94       0.00   20111026 611,250.00 0.0538 360 360 95       0.00  
20111011 588,450.00 0.0463 360 360 96       0.00   20111005 572,000.00 0.0513
360 360 97       0.00   20111018 560,000.00 0.0475 360 360 98       0.00  
20110926 985,000.00 0.0463 360 360 99       0.00   20110928 989,050.00 0.0488
360 360 100       0.00   20110824 556,850.00 0.0525 360 360 101       0.00  
20111107 798,000.00 0.0488 360 360 102       0.00   20111024 862,000.00 0.0500
360 360 103       0.00   20111111 757,000.00 0.0475 360 360 104       0.00  
20111028 1,085,000.00 0.0463 360 360 105       0.00   20111031 445,000.00 0.0488
360 360 106       0.00   20111102 1,020,000.00 0.0500 360 360 107       0.00  
20111024 740,000.00 0.0450 360 360 108       0.00   20111104 748,700.00 0.0488
360 360 109       0.00   20111114 536,000.00 0.0500 360 360 110       0.00  
20111101 772,000.00 0.0500 360 360 111       0.00   20111014 527,200.00 0.0488
360 360 112       0.00   20111108 688,000.00 0.0488 360 360 113       0.00  
20111228 796,000.00 0.0475 360 360 114       0.00   20111123 921,500.00 0.0450
360 360 115       0.00   20111215 640,000.00 0.0463 360 360 116       0.00  
20111026 1,998,600.00 0.0475 360 360 117       0.00   20111230 615,000.00 0.0463
360 360 118       0.00   20111228 485,000.00 0.0475 360 360 119       0.00  
20111117 999,999.00 0.0475 360 360 120       0.00   20111221 650,000.00 0.0438
360 360 121       0.00   20111201 620,250.00 0.0438 360 360 122       0.00  
20111209 689,850.00 0.0488 360 360 123       0.00   20111222 716,500.00 0.0450
360 360 124       0.00   20111217 494,400.00 0.0475 360 360 125       0.00  
20111222 868,400.00 0.0475 360 360 126       0.00   20120106 1,160,000.00 0.0500
360 360 127       0.00   20111223 880,000.00 0.0475 360 360 128       0.00  
20111014 610,000.00 0.0475 360 360 129       0.00   20120103 1,590,000.00 0.0450
360 360 130       0.00   20120117 850,000.00 0.0463 360 360 131       0.00  
20111229 807,000.00 0.0463 360 360 132       0.00   20120109 810,000.00 0.0475
360 360 133       0.00   20120118 575,000.00 0.0463 360 360 134       0.00  
20111223 480,000.00 0.0475 360 360 135       125,000.00   20120120 913,000.00
0.0463 360 360 136       0.00   20120123 944,000.00 0.0450 360 360 137      
0.00   20120125 775,000.00 0.0463 360 360 138       0.00   20111227 559,950.00
0.0463 360 360 139       0.00   20111228 600,000.00 0.0513 360 360 140      
0.00   20120130 725,000.00 0.0450 360 360 141       0.00   20120104 480,000.00
0.0450 360 360 142       0.00   20120106 713,000.00 0.0450 360 360 143      
0.00   20120131 699,900.00 0.0463 360 360 144       250,000.00   20120125
603,350.00 0.0438 360 360 145       0.00   20120126 720,000.00 0.0463 360 360
146       0.00   20111026 999,950.00 0.0475 360 360 147       0.00   20111026
944,000.00 0.0463 360 360 148       0.00   20111201 527,200.00 0.0475 360 360
149       0.00   20111130 499,000.00 0.0488 360 360 150       0.00   20111216
550,000.00 0.0438 360 360 151       0.00   20111216 792,000.00 0.0488 360 360
152       0.00   20120120 452,600.00 0.0463 360 360 153       0.00   20120209
585,000.00 0.0425 360 360 154       0.00   20120120 696,000.00 0.0463 360 360
155       0.00   20120113 614,700.00 0.0450 360 360 156       0.00   20111230
520,000.00 0.0450 360 360 157       0.00   20120203 536,250.00 0.0500 360 360
158       0.00   20120123 880,000.00 0.0488 360 360 159       0.00   20120210
999,950.00 0.0463 360 360 160       0.00   20120127 1,345,100.00 0.0475 360 360
161       0.00   20111110 1,095,000.00 0.0488 360 360

 

KEY First Payment Date
of Loan Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type 1 20120301 1 0 0   730,101.17 0.0488 3,868.52 20120301 0 0 2
20120301 1 0 0   697,080.83 0.0450 3,536.67 20120301 0 0 3 20120301 1 0 0  
559,327.12 0.0500 3,006.21 20120301 0 0 4 20120301 1 0 0   873,899.12 0.0475
4,564.42 20120301 0 0 5 20120301 1 0 0   808,514.86 0.0488 4,286.59 20120301 0 0
6 20120401 1 0 0   640,000.00 0.0450 3,242.79 20120301 0 0 7 20120101 1 0 0  
465,723.25 0.0488 2,497.86 20120301 0 0 8 20120101 1 0 0   996,296.25 0.0488
5,292.08 20120301 0 0 9 20111201 1 0 0   1,343,319.69 0.0488 7,144.31 20120301 0
0 10 20120201 1 0 0   590,437.92 0.0450 2,999.58 20120301 0 0 11 20120101 1 0 0
  677,481.43 0.0488 3,598.62 20120301 0 0 12 20120201 1 0 0   972,422.50 0.0450
4,940.18 20120301 0 0 13 20120101 1 0 0   540,371.76 0.0475 2,836.46 20120301 0
0 14 20120101 1 0 0   971,220.33 0.0463 5,012.86 20120301 0 0 15 20120101 1 0 0
  560,463.93 0.0500 3,019.62 20120301 0 0 16 20120201 1 0 0   486,270.89 0.0475
2,543.03 20120301 0 0 17 20120101 1 0 0   937,763.86 0.0488 4,981.17 20120301 0
0 18 20120201 1 0 0   523,706.32 0.0488 2,778.34 20120301 0 0 19 20120201 1 0 0
  706,630.52 0.0450 3,589.87 20120301 0 0 20 20120201 1 0 0   749,191.52 0.0500
4,031.53 20120301 0 0 21 20120101 1 0 0   1,270,384.89 0.0500 6,844.48 20120301
0 0 22 20120301 1 0 0   549,323.73 0.0488 2,910.65 20120301 0 0 23 20120301 1 0
0   561,645.58 0.0475 2,934.27 20120301 0 0 24 20120301 1 0 0   466,884.38
0.0450 2,368.75 20120301 0 0 25 20120301 1 0 0   571,263.70 0.0463 2,940.88
20120301 0 0 26 20120301 1 0 0   886,748.81 0.0413 4,303.69 20120301 0 0 27
20120101 1 0 0   523,740.87 0.0513 2,861.82 20120301 0 0 28 20120301 1 0 0  
1,498,024.72 0.0450 7,600.28 20120301 0 0 29 20120301 1 0 0   735,573.38 0.0475
3,841.93 20120301 0 0 30 20120201 1 0 0   1,247,126.13 0.0525 6,902.55 20120301
0 0 31 20120201 1 0 0   1,326,722.67 0.0488 7,038.47 20120301 0 0 32 20120201 1
0 0   486,298.72 0.0488 2,579.89 20120301 0 0 33 20120201 1 0 0   648,398.31
0.0488 3,439.85 20120301 0 0 34 20120201 1 0 0   980,165.20 0.0463 5,052.45
20120301 0 0 35 20120401 1 0 0   982,000.00 0.0475 5,122.58 20120301 0 0 36
20120301 1 0 0   711,582.85 0.0463 3,663.24 20120301 0 0 37 20120201 1 0 0  
821,221.37 0.0488 4,356.71 20120301 0 0 38 20120401 1 0 0   825,000.00 0.0463
4,241.65 20120301 0 0 39 20111101 1 0 0   472,912.70 0.0463 2,447.30 20120301 0
0 40 20120201 1 0 0   993,261.11 0.0450 5,046.07 20120301 0 0 41 20120301 1 0 0
  715,035.54 0.0438 3,574.88 20120301 0 0 42 20120401 1 0 0   661,000.00 0.0450
3,349.19 20120301 0 0 43 20120201 1 0 0   785,901.98 0.0500 4,230.16 20120301 0
0 44 20120201 1 0 0   598,555.14 0.0500 3,220.93 20120301 0 0 45 20120201 1 0 0
  647,581.69 0.0488 3,439.85 20120301 0 0 46 20120201 1 0 0   735,682.68 0.0488
3,902.91 20120301 0 0 47 20120201 1 0 0   781,070.57 0.0488 4,143.70 20120301 0
0 48 20120101 1 0 0   759,809.85 0.0475 3,978.60 20120301 0 0 49 20120101 1 0 0
  1,008,749.96 0.0488 5,358.23 20120301 0 0 50 20120101 1 0 0   948,474.03
0.0488 5,038.06 20120301 0 0 51 20120101 1 0 0   597,926.29 0.0525 3,313.22
20120301 0 0 52 20120101 1 0 0   1,873,194.97 0.0500 10,092.25 20120301 0 0 53
20120201 1 0 0   1,396,628.65 0.0500 7,515.50 20120301 0 0 54 20120101 1 0 0  
906,927.18 0.0538 5,095.74 20120301 0 0 55 20120201 1 0 0   997,301.05 0.0438
4,992.85 20120301 0 0 56 20120201 1 0 0   786,012.83 0.0475 4,110.58 20120301 0
0 57 20120201 1 0 0   834,633.46 0.0475 4,376.62 20120301 0 0 58 20120201 1 0 0
  720,137.66 0.0463 3,712.09 20120301 0 0 59 20120201 1 0 0   538,669.36 0.0488
2,857.72 20120301 0 0 60 20120201 1 0 0   977,272.55 0.0475 5,112.14 20120301 0
0 61 20120201 1 0 0   678,285.55 0.0475 3,547.20 20120301 0 0 62 20120201 1 0 0
  580,521.75 0.0450 2,964.11 20120301 0 0 63 20120301 1 0 0   914,459.15 0.0450
4,641.24 20120301 0 0 64 20120301 1 0 0   917,344.40 0.0475 4,791.33 20120301 0
0 65 20120301 1 0 0   443,364.17 0.0488 2,349.21 20120301 0 0 66 20120301 1 0 0
  958,792.19 0.0475 5,007.81 20120301 0 0 67 20120301 1 0 0   699,119.30 0.0475
3,651.53 20120301 0 0 68 20120301 1 0 0   636,679.39 0.0463 3,277.64 20120301 0
0 69 20120301 1 0 0   853,874.09 0.0450 4,332.16 20120301 0 0 70 20120301 1 0 0
  1,234,444.94 0.0475 6,447.56 20120301 0 0 71 20120301 1 0 0   1,158,437.46
0.0438 5,791.71 20120301 0 0 72 20120301 1 0 0   559,111.68 0.0488 2,962.51
20120301 0 0 73 20120401 1 0 0   456,000.00 0.0475 2,378.71 20120301 0 0 74
20120401 1 0 0   500,000.00 0.0463 2,570.70 20120301 0 0 75 20120401 1 0 0  
490,000.00 0.0475 2,556.07 20120301 0 0 76 20120401 1 0 0   1,200,000.00 0.0438
5,991.42 20120301 0 0 77 20120401 1 0 0   830,000.00 0.0475 4,329.67 20120301 0
0 78 20120101 1 0 0   561,993.66 0.0438 2,832.45 20120301 0 0 79 20111101 1 0 0
  1,118,027.19 0.0488 5,953.59 20120301 0 0 80 20111101 1 0 0   881,303.56
0.0488 4,693.02 20120301 0 0 81 20111101 1 0 0   887,226.42 0.0475 4,684.39
20120301 0 0 82 20111201 1 0 0   1,282,579.95 0.0463 6,632.40 20120301 0 0 83
20111101 1 0 0   467,086.91 0.0488 2,487.28 20120301 0 0 84 20111201 1 0 0  
437,721.36 0.0463 2,262.21 20120301 0 0 85 20120101 1 0 0   1,070,926.41 0.0475
5,607.71 20120301 0 0 86 20111101 1 0 0   972,650.24 0.0463 5,033.43 20120301 0
0 87 20111101 1 0 0   445,064.30 0.0513 2,439.30 20120301 0 0 88 20111101 1 0 0
  992,003.33 0.0463 5,141.14 20120301 0 0 89 20111101 1 0 0   983,578.91 0.0463
5,089.98 20120301 0 0 90 20111201 1 0 0   676,635.08 0.0488 3,598.62 20120301 0
0 91 20111201 1 0 0   895,105.96 0.0463 4,627.26 20120301 0 0 92 20111101 1 0 0
  645,878.54 0.0475 3,390.71 20120301 0 0 93 20111101 1 0 0   827,275.33 0.0450
4,219.68 20120301 0 0 94 20111201 1 0 0   608,491.82 0.0538 3,422.82 20120301 0
0 95 20111201 1 0 0   585,402.57 0.0463 3,025.45 20120301 0 0 96 20111201 1 0 0
  569,296.54 0.0513 3,114.47 20120301 0 0 97 20111201 1 0 0   557,164.98 0.0475
2,921.23 20120301 0 0 98 20111101 1 0 0   978,611.36 0.0463 5,064.27 20120301 0
0 99 20111101 1 0 0   979,859.82 0.0488 5,234.13 20120301 0 0 100 20111001 1 0 0
  552,975.45 0.0525 3,074.95 20120301 0 0 101 20120101 1 0 0   795,044.42 0.0488
4,223.08 20120301 0 0 102 20111201 1 0 0   857,831.11 0.0500 4,627.40 20120301 0
0 103 20120101 1 0 0   752,956.79 0.0475 3,948.87 20120301 0 0 104 20111201 1 0
0   1,079,381.06 0.0463 5,578.41 20120301 0 0 105 20111201 1 0 0   442,797.96
0.0488 2,354.98 20120301 0 0 106 20111201 1 0 0   1,015,066.96 0.0500 5,475.58
20120301 0 0 107 20111201 1 0 0   736,080.15 0.0450 3,749.47 20120301 0 0 108
20120101 1 0 0   745,926.79 0.0488 3,962.18 20120301 0 0 109 20120101 1 0 0  
534,059.86 0.0500 2,877.36 20120301 0 0 110 20120101 1 0 0   769,205.61 0.0500
4,144.26 20120301 0 0 111 20111201 1 0 0   524,591.20 0.0488 2,789.99 20120301 0
0 112 20120101 1 0 0   685,451.82 0.0488 3,640.95 20120301 0 0 113 20120201 1 0
0   793,993.08 0.0475 4,152.31 20120301 0 0 114 20120101 1 0 0   916,236.87
0.0450 4,669.11 20120301 0 0 115 20120201 1 0 0   638,349.18 0.0463 3,290.49
20120301 0 0 116 20111201 1 0 0   1,988,482.06 0.0475 10,425.64 20120301 0 0 117
20120201 1 0 0   613,413.65 0.0463 3,161.96 20120301 0 0 118 20120201 1 0 0  
483,706.90 0.0475 2,529.99 20120301 0 0 119 20120101 1 0 0   996,209.62 0.0475
5,216.47 20120301 0 0 120 20120201 1 0 0   648,245.69 0.0438 3,245.35 20120301 0
0 121 20120201 1 0 0   618,575.98 0.0438 3,096.81 20120301 0 0 122 20120201 1 0
0   688,150.11 0.0488 3,650.74 20120301 0 0 123 20120201 1 0 0   714,609.42
0.0450 3,630.40 20120301 0 0 124 20120201 1 0 0   493,153.50 0.0475 2,579.02
20120301 0 0 125 20120201 1 0 0   866,210.53 0.0475 4,529.99 20120301 0 0 126
20120301 1 0 0   1,158,606.20 0.0500 6,227.13 20120301 0 0 127 20120201 1 0 0  
877,781.28 0.0475 4,590.50 20120301 0 0 128 20111201 1 0 0   606,911.86 0.0475
3,182.05 20120301 0 0 129 20120301 1 0 0   1,587,906.20 0.0450 8,056.30 20120301
0 0 130 20120301 1 0 0   848,905.85 0.0463 4,370.19 20120301 0 0 131 20120201 1
0 0   804,918.40 0.0463 4,149.11 20120301 0 0 132 20120301 1 0 0   808,980.91
0.0475 4,225.34 20120301 0 0 133 20120301 1 0 0   574,259.85 0.0463 2,956.30
20120301 0 0 134 20120201 1 0 0   478,789.79 0.0475 2,503.91 20120301 0 0 135
20120301 1 0 0   911,824.76 0.0463 4,694.09 20120301 0 0 136 20120301 1 0 0  
942,756.89 0.0450 4,783.11 20120301 0 0 137 20120301 1 0 0   774,002.40 0.0463
3,984.58 20120301 0 0 138 20120201 1 0 0   558,505.66 0.0463 2,878.92 20120301 0
0 139 20120201 1 0 0   598,588.15 0.0513 3,266.92 20120301 0 0 140 20120301 1 0
0   724,045.28 0.0450 3,673.47 20120301 0 0 141 20120301 1 0 0   479,367.91
0.0450 2,432.09 20120301 0 0 142 20120301 1 0 0   712,061.08 0.0450 3,612.67
20120301 0 0 143 20120301 1 0 0   698,999.07 0.0463 3,598.46 20120301 0 0 144
20120301 1 0 0   602,537.27 0.0438 3,012.44 20120301 0 0 145 20120301 1 0 0  
719,073.20 0.0463 3,701.80 20120301 0 0 146 20111201 1 0 0   994,887.76 0.0475
5,216.21 20120301 0 0 147 20111201 1 0 0   939,111.24 0.0463 4,853.48 20120301 0
0 148 20120101 1 0 0   525,202.25 0.0475 2,750.12 20120301 0 0 149 20120101 1 0
0   497,151.82 0.0488 2,640.75 20120301 0 0 150 20120201 1 0 0   548,485.40
0.0438 2,746.07 20120301 0 0 151 20120201 1 0 0   790,048.38 0.0488 4,191.33
20120301 0 0 152 20120301 1 0 0   452,017.40 0.0463 2,327.00 20120301 0 0 153
20120401 1 0 0   585,000.00 0.0425 2,877.85 20120301 0 0 154 20120301 1 0 0  
695,104.09 0.0463 3,578.41 20120301 0 0 155 20120301 1 0 0   613,890.54 0.0450
3,114.59 20120301 0 0 156 20120201 1 0 0   518,627.91 0.0450 2,634.76 20120301 0
0 157 20120301 1 0 0   535,605.67 0.0500 2,878.71 20120301 0 0 158 20120301 1 0
0   878,917.97 0.0488 4,657.03 20120301 0 0 159 20120401 1 0 0   999,950.00
0.0463 5,141.14 20120301 0 0 160 20120301 1 0 0   1,343,407.67 0.0475 7,016.68
20120301 0 0 161 20120101 1 0 0   1,090,944.40 0.0488 5,794.83 20120301 0 0

 

KEY ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) 1                       2                       3                
      4                       5                       6                       7
                      8                       9                       10        
              11                       12                       13              
        14                       15                       16                    
  17                       18                       19                       20
                      21                       22                       23      
                24                       25                       26            
          27                       28                       29                  
    30                       31                       32                      
33                       34                       35                       36  
                    37                       38                       39        
              40                       41                       42              
        43                       44                       45                    
  46                       47                       48                       49
                      50                       51                       52      
                53                       54                       55            
          56                       57                       58                  
    59                       60                       61                      
62                       63                       64                       65  
                    66                       67                       68        
              69                       70                       71              
        72                       73                       74                    
  75                       76                       77                       78
                      79                       80                       81      
                82                       83                       84            
          85                       86                       87                  
    88                       89                       90                      
91                       92                       93                       94  
                    95                       96                       97        
              98                       99                       100            
          101                       102                       103              
        104                       105                       106                
      107                       108                       109                  
    110                       111                       112                    
  113                       114                       115                      
116                       117                       118                      
119                       120                       121                      
122                       123                       124                      
125                       126                       127                      
128                       129                       130                      
131                       132                       133                      
134                       135                       136                      
137                       138                       139                      
140                       141                       142                      
143                       144                       145                      
146                       147                       148                      
149                       150                       151                      
152                       153                       154                      
155                       156                       157                      
158                       159                       160                      
161                      

 

KEY Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast 1                         2                        
3                         4                         5                         6
                        7                         8                         9  
                      10                         11                         12  
                      13                         14                         15  
                      16                         17                         18  
                      19                         20                         21  
                      22                         23                         24  
                      25                         26                         27  
                      28                         29                         30  
                      31                         32                         33  
                      34                         35                         36  
                      37                         38                         39  
                      40                         41                         42  
                      43                         44                         45  
                      46                         47                         48  
                      49                         50                         51  
                      52                         53                         54  
                      55                         56                         57  
                      58                         59                         60  
                      61                         62                         63  
                      64                         65                         66  
                      67                         68                         69  
                      70                         71                         72  
                      73                         74                         75  
                      76                         77                         78  
                      79                         80                         81  
                      82                         83                         84  
                      85                         86                         87  
                      88                         89                         90  
                      91                         92                         93  
                      94                         95                         96  
                      97                         98                         99  
                      100                         101                        
102                         103                         104                    
    105                         106                         107                
        108                         109                         110            
            111                         112                         113        
                114                         115                         116    
                    117                         118                         119
                        120                         121                        
122                         123                         124                    
    125                         126                         127                
        128                         129                         130            
            131                         132                         133        
                134                         135                         136    
                    137                         138                         139
                        140                         141                        
142                         143                         144                    
    145                         146                         147                
        148                         149                         150            
            151                         152                         153        
                154                         155                         156    
                    157                         158                         159
                        160                         161                        

 

KEY Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment 1         0   152 1   0   2         0   293 1   0   3         0
  143 1   0   4         0   11 2   0   5         0   248 2   1   6         0  
118 1   0   7         0   146 2   1   8         0   69 1   0   9         0   264
1   1   10         0   217 2   0   11         0   220 1   1   12         0   122
2   1   13         0   131 1   0   14         0   116 1   0   15         0   121
2   0   16         0   126 1   0   17         0   149 2   0   18         0   132
1   0   19         0   123 1   0   20         0   112 1   0   21         0   117
1   0   22         0   155 2   1   23         0   168 1   0   24         0   223
1   0   25         0   73 1   0   26         0   156 3   1   27         0   174
1   1   28         0   211 4   1   29         0   197 1   1   30         0   283
1   1   31         0   127 1   1   32         0   256 2   0   33         0   277
1   0   34         0   270 1   0   35         0   281 2   0   36         0   192
1   0   37         0   267 2   1   38         0   260 1   1   39         0   160
1   0   40         0   36 1   1   41         0   32 1   0   42         0   37 1
  0   43         0   102 3   1   44         0   313 2   0   45         0   97 1
  0   46         0   253 1   0   47         0   135 3   1   48         0   26 1
  0   49         0   7 1   0   50         0   81 1   0   51         0   100 2  
0   52         0   178 1   1   53         0   10 1   1   54         0   56 3   0
  55         0   229 2   1   56         0   239 2   1   57         0   301 1   0
  58         0   231 3   0   59         0   113 2   1   60         0   23 3   1
  61         0   308 2   1   62         0   98 3   0   63         0   76 2   0  
64         0   138 1   0   65         0   103 1   0   66         0   101 1   0  
67         0   215 1   0   68         0   94 1   0   69         0   268 3   1  
70         0   290 1   1   71         0   99 2   1   72         0   244 1   0  
73         0   91 1   0   74         0   31 4   1   75         0   15 2   1   76
        0   266 3   1   77         0   88 1   0   78         0   106 1   0   79
        0   302 4   1   80         0   85 2   1   81         0   199 1   0   82
        0   310 1   0   83         0   142 2   0   84         0   202 1   0   85
        0   82 2   0   86         0   279 1   0   87         0   314 2   1   88
        0   175 1   0   89         0   59 2   1   90         0   87 1   0   91  
      0   289 1   0   92         0   193 2   1   93         0   182 2   1   94  
      0   148 3   1   95         0   204 2   0   96         0   28 1   1   97  
      0   165 2   0   98         0   95 1   1   99         0   61 2   1   100  
      0   65 1   0   101         0   29 1   0   102         0   185 3   1   103
        0   38 1   1   104         0   159 1   0   105         0   257 1   0  
106         0   206 1   0   107         0   12 1   1   108         0   216 3   0
  109         0   191 1   0   110         0   189 2   1   111         0   171 2
  1   112         0   177 1   1   113         0   162 2   0   114         0  
172 1   0   115         0   173 1   0   116         0   141 2   0   117        
0   5 1   0   118         0   108 2   1   119         0   327 1   0   120      
  0   145 1   1   121         0   183 1   0   122         0   180 2   0   123  
      0   243 1   1   124         0   125 1   1   125         0   359 1   1  
126         0   195 2   1   127         0   188 2   0   128         0   22 2   0
  129         0   230 4   1   130         0   196 1   1   131         0   186 1
  1   132         0   84 1   0   133         0   83 1   0   134         0   144
2   0   135         0   124 2   1   136         0   14 1   1   137         0  
30 1   1   138         0   45 2   0   139         0   323 2   1   140         0
  93 2   1   141         0   184 1   0   142         0   49 1   0   143        
0   286 2   0   144         0   208 1   0   145         0   119 4   0   146    
    0   228 1   1   147         0   272 1   0   148         0   176 1   1   149
        0   241 2   0   150         0   79 2   0   151         0   9 2   0   152
        0   236 2   0   153         0   179 1   0   154         0   210 2   1  
155         0   161 1   0   156         0   92 1   0   157         0   20 2   0
  158         0   42 1   1   159         0   77 2   1   160         0   200 3  
1   161         0   111 1   0  

 

KEY Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO 1 0.00   14.00 1               786 2 5.00 0.00 1.00 1               745 3
21.00   13.00 1               777 4 10.00 15.00 10.00 1               722 5 5.00
3.00 1.00 1               800 6 18.67 18.00 7.00 1               792 7 13.10  
15.40 1               787 8 0.30   0.00 1               762 9 15.00   0.01 1    
          768 10 3.30 4.00 0.00 1               782 11 27.00   43.00 1          
    783 12 6.90 6.80 0.00 1               776 13 1.00   12.00 1              
749 14 6.00   0.00 1               777 15 9.00 4.00 0.00 1               710 16
14.00 21.00 23.00 1               767 17 17.00 18.00 4.00 1               760 18
0.50 0.00 6.00 1               703 19 6.00   15.00 1               800 20 8.00
0.00 1.00 1               778 21 4.00   0.50 1               785 22 9.00   12.00
1               751 23 9.00 10.00 4.00 1               773 24 15.00 18.00 7.00 1
              807 25 2.00   0.00 1               810 26 6.00   0.00 1          
    797 27 14.00   0.00 1               798 28 20.00   16.00 1               774
29 9.00 0.00 2.00 1               745 30 18.00 0.00 11.00 1               750 31
3.00 0.00 6.00 1               771 32 7.60   5.30 1               794 33 29.80  
4.00 1               798 34 3.00   14.00 1               791 35 0.83   3.00 1  
            776 36 12.00   4.00 1               748 37 2.40   0.00 1            
  759 38 5.92   3.00 1               795 39 0.00   0.00 1 20120227            
758 40 12.00   2.00 1               748 41 13.00   10.00 1               737 42
7.00   0.50 1               766 43 4.00   0.00 1               768 44 6.00  
0.00 1               768 45 14.00   8.00 1               756 46 0.00   1.00 1  
            807 47 37.00   8.00 1               723 48 0.00   9.00 1            
  801 49 9.00 9.00 3.00 1               792 50 3.00 29.00 10.00 1              
782 51 3.00   4.00 1               757 52 7.00   4.00 1               794 53
16.00   16.00 1               773 54 1.00   0.00 1               754 55 24.00  
0.00 1               749 56 10.00   0.00 1               751 57 0.00   5.00 1  
            801 58 20.00 20.00 0.66 1               772 59 7.00   0.00 1        
      778 60 16.00 3.00 6.00 1               756 61 1.00   0.00 1              
776 62 17.00 17.00 3.00 1               781 63 4.00 5.00 3.00 1              
759 64 6.00 0.00 4.00 1               757 65 11.00   0.00 1               769 66
3.00 0.00 3.00 1               777 67 0.00   35.00 1               718 68 10.00
15.00 0.00 1               812 69 16.00 0.00 12.00 1               771 70 20.00
0.00 0.00 1               762 71 10.00 0.00 2.00 1               784 72 20.00
0.00 10.00 1               780 73 20.00   2.00 1               702 74 32.00  
26.00 1               703 75 9.00   0.00 1               728 76 17.00 0.00 1.00
1               771 77 1.00 0.00 3.00 1               765 78 31.30   0.00 1    
          790 79 9.92 12.00 0.00 1 20120227             759 80 1.83 4.00 2.50 1
20120227             695 81 2.00   2.50 1 20120227             768 82 7.10  
14.00 1               791 83 4.00   0.00 1 20120227             792 84 37.80  
9.00 1               783 85 3.00 3.00 3.25 1               797 86 22.00   17.00
1 20120227             704 87 5.00 10.00 0.00 1 20120227             784 88
12.00   1.50 1 20120227             780 89 2.50   1.00 1 20120227            
778 90 14.00 3.00 10.00 1               762 91 1.70   2.00 1               756
92 10.00   0.00 1 20120227             774 93 31.00   0.00 1 20120227          
  793 94 12.00   0.00 1               722 95 1.30 5.00 0.00 1               762
96 12.00   11.00 1               792 97 11.00   0.00 1               772 98
18.00   2.00 1 20120227             805 99 12.00 7.00 2.50 1 20120227          
  728 100 0.20   0.00 1 20120227             773 101 1.50 1.00 0.00 1          
    772 102 6.00 9.00 1.08 1               736 103 0.67   0.33 1              
721 104 18.00   10.00 1               706 105 4.10   13.00 1               788
106 4.17   0.00 1               791 107 35.00   6.00 1 20120227             737
108 2.90   0.00 1               783 109 13.00   0.00 1               775 110
21.00 10.00 0.00 1               801 111 11.00 2.00 0.00 1               779 112
15.00   14.00 1               763 113 4.00   0.00 1               801 114 3.75  
0.75 1               779 115 2.50   6.50 1               779 116 8.00   1.00 1  
            770 117 9.00 5.00 5.00 1               795 118 31.00 11.00 7.00 1  
            797 119 2.00   0.17 1               771 120 21.00   19.00 1        
      774 121 7.00   0.67 1               760 122 12.90   0.00 1              
780 123 22.00 22.00 16.00 1               754 124 11.60 12.00 2.00 1            
  771 125 20.00   12.00 1               793 126 25.00   3.00 1               775
127 15.00   11.00 1               783 128 10.00   0.00 1               753 129
29.00 0.00 0.00 1               766 130 7.00 7.00 3.00 1               723 131
20.00 2.00 10.00 1               765 132 8.00 0.00 11.00 1               706 133
1.00 1.00 11.00 1               745 134 4.00   0.00 1               790 135
25.00 25.00 19.00 1               769 136 30.00 30.00 24.00 1               767
137 24.00 24.00 0.00 1               787 138 11.00 0.00 0.00 1               780
139 9.00 7.00 0.00 1               809 140 16.00 0.00 0.00 1               748
141 0.00 28.00 2.00 1               786 142 0.00 0.00 15.00 1               771
143 16.00   0.00 1               764 144 3.00 4.00 7.00 1               813 145
0.00 0.00 5.00 1               792 146 7.00   4.60 1               782 147 3.10
0.00 3.00 1               772 148 4.00 2.00 4.67 1               766 149 0.00
0.00 22.00 1               797 150 0.30 0.00 0.00 1               752 151 6.50
7.00 0.00 1               792 152 2.00   3.00 1               814 153 7.00 0.00
4.00 1               773 154 7.00 15.00 5.00 1               779 155 6.00   6.00
1               801 156 8.00   0.00 1               796 157 3.00 0.00 0.00 1    
          788 158 8.00 0.00 0.25 1               769 159 7.00 0.00 2.00 1      
        770 160 25.00 10.00 7.00 1               734 161 9.00 2.59 3.00 1      
        746

 

KEY Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio 1                       2                       3                       4
                      5                       6                       7        
              8                       9                       10                
      11                       12                       13                      
14                       15                       16                       17  
                    18                       19                       20        
              21                       22                       23              
        24                       25                       26                    
  27                       28                       29                       30
                      31                       32                       33      
                34                       35                       36            
          37                       38                       39 763              
      40                       41                       42                      
43                       44                       45                       46  
                    47                       48                       49        
              50                       51                       52              
        53                       54                       55                    
  56                       57                       58                       59
                      60                       61                       62      
                63                       64                       65            
          66                       67                       68                  
    69                       70                       71                      
72                       73                       74                       75  
                    76                       77                       78        
              79 771                     80 713                     81 760      
              82                       83 801                     84            
          85                       86 750                     87 781            
        88 791                     89 773                     90                
      91                       92 769                     93 786                
    94                       95                       96                      
97                       98 802                     99 751                    
100 773                     101                       102                      
103                       104                       105                      
106                       107 743                     108                      
109                       110                       111                      
112                       113                       114                      
115                       116                       117                      
118                       119                       120                      
121                       122                       123                      
124                       125                       126                      
127                       128                       129                      
130                       131                       132                      
133                       134                       135                      
136                       137                       138                      
139                       140                       141                      
142                       143                       144                      
145                       146                       147                      
148                       149                       150                      
151                       152                       153                      
154                       155                       156                      
157                       158                       159                      
160                       161                      

 

KEY Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 1 000000000000     2,259.80 957.00 17,418.93 0.00 3,216.80 20,635.73 2
000000000000     20,433.87 0.00 -1,432.93 0.00 20,433.87 19,000.94 3
000000000000     17,774.62   0.00   17,774.62 17,774.62 4 000000000000    
9,033.19 4,051.66 4,218.16 0.00 13,084.85 17,303.01 5 000000000000     25,669.00
8,025.00 -1,161.00 0.00 33,694.00 32,533.00 6 000000000000     0.00 14,043.67
0.00 3,293.67 14,043.67 17,337.34 7 000000000000     40,368.50   0.00  
40,368.50 40,368.50 8 000000000000     20,000.00 0.00 0.00 -178.00 20,000.00
19,822.04 9 000000000000     31,438.46 0.00 3,616.00 0.00 31,438.46 35,054.46 10
000000000000     15,000.00 6,500.00 0.00 0.00 21,500.00 21,500.00 11
000000000000     15,082.00 0.00 3,024.17 1,151.08 15,082.00 19,257.25 12
000000000000     34,488.00 -471.00 5,722.00 0.00 34,017.00 39,739.00 13
000000000000     13,333.34 3,968.00 0.00 0.00 17,301.34 17,301.01 14
000000000000     22,083.34 0.00 5,918.95 0.00 22,083.34 28,002.29 15
000000000000     8,756.00 9,358.33 108.33 1,475.38 18,114.33 19,698.04 16
000000000000     12,072.92 8,333.33 0.00 0.00 20,406.25 20,406.25 17
000000000000     14,737.19 12,916.67 0.00 0.00 27,653.86 27,653.86 18
000000000000     13,749.99 0.00 0.00 0.00 13,749.99 13,749.99 19 000000000000  
  20,950.00   -1,149.25   20,950.00 19,800.75 20 000000000000     10,583.34 0.00
16,514.74 0.00 10,583.34 27,098.08 21 000000000000     31,041.67 0.00 0.00 0.00
31,041.67 31,041.67 22 000000000000     80,047.96 0.00 0.00 0.00 80,047.96
80,047.96 23 000000000000     15,130.96 -3,908.75 -1,056.29 0.00 11,222.21
10,165.92 24 000000000000     3,201.25 0.00 5,488.54 0.00 3,201.25 8,689.79 25
000000000000     18,750.00   0.00   18,750.00 18,750.00 26 000000000000    
13,344.49   456.00   13,344.49 13,800.49 27 000000000000     19,048.00  
119,187.00   19,048.00 138,235.00 28 000000000000     48,879.00   -9,204.00  
48,879.00 39,675.00 29 000000000000     16,666.66 0.00 32,125.00 0.00 16,666.66
48,791.66 30 000000000000     26,830.00 0.00 0.00 0.00 26,830.00 26,830.00 31
000000000000     23,177.00 0.00 12,174.42 0.00 23,177.00 35,351.42 32
000000000000     18,454.15   -477.33   18,454.15 17,976.82 33 000000000000    
25,908.34 0.00 0.00 0.00 25,908.34 25,908.34 34 000000000000     37,429.05 0.00
0.00 0.00 37,429.05 37,429.05 35 000000000000     25,000.02 0.00 0.00 0.00
25,000.02 25,000.02 36 000000000000     19,750.00 0.00 0.00 0.00 19,750.00
19,750.00 37 000000000000     20,826.17   1,146.77   20,826.17 21,972.94 38
000000000000     22,278.17   0.00   22,278.17 22,278.17 39 000000000000    
14,923.00 0.00 0.00 0.00 14,923.00 14,923.00 40 000000000000     157,825.08 0.00
0.00 0.00 157,825.08 157,825.08 41 000000000000     18,692.30   0.00   18,692.30
18,692.30 42 000000000000     20,416.33   0.00   20,416.33 20,416.33 43
000000000000     8,204.75 0.00 24,790.25 0.00 8,204.75 32,995.00 44 000000000000
    20,264.70   9,515.74   20,264.70 29,780.44 45 000000000000     27,468.90  
3,131.25   27,468.90 30,600.15 46 000000000000     7,234.00 5,342.00 618.00 0.00
12,576.00 13,194.00 47 000000000000     42,833.00 0.00 614.00 0.00 42,833.00
43,447.00 48 000000000000     11,253.00   6,303.00   11,253.00 17,556.00 49
000000000000     9,666.66 23,124.00 0.00 0.00 32,790.66 32,790.66 50
000000000000     9,281.40 10,616.93 0.00 0.00 19,898.33 19,898.33 51
000000000000     8,813.87 0.00 644.45 0.00 8,813.87 9,458.32 52 000000000000    
49,301.00 0.00 0.00 0.00 49,301.00 49,301.00 53 000000000000     33,678.00 0.00
-1,386.97 0.00 33,678.00 32,291.03 54 000000000000     47,208.33   -4,155.79  
47,208.33 43,052.54 55 000000000000     83,944.00   -9,222.00   83,944.00
74,722.00 56 000000000000     15,335.00 0.00 0.00 0.00 15,335.00 15,335.00 57
000000000000     10,247.00 0.00 2,623.00 0.00 10,247.00 12,870.00 58
000000000000     8,663.30 10,207.60 -2,509.00 0.00 18,870.90 16,361.90 59
000000000000     19,754.89   -2,455.68   19,754.89 17,299.21 60 000000000000    
17,217.00 2,500.00 -2,375.23 0.00 19,717.00 17,341.77 61 000000000000    
19,166.67 0.00 0.00 0.00 19,166.67 19,166.67 62 000000000000     4,851.00
5,401.38 -295.00 0.00 10,252.38 9,957.38 63 000000000000     14,961.00 15,582.00
-1,235.00 0.00 30,543.00 29,308.00 64 000000000000     5,364.67 0.00 27,428.90
0.00 5,364.67 32,793.57 65 000000000000     11,499.31   0.00   11,499.31
11,499.31 66 000000000000     41,350.00 0.00 0.00 0.00 41,350.00 41,350.00 67
000000000000     10,729.67   0.00   10,729.67 10,729.67 68 000000000000     0.00
1,230.83 12,819.98 0.00 1,230.83 14,050.81 69 000000000000     20,683.81 0.00
0.00 0.00 20,683.81 20,683.81 70 000000000000     35,332.44 0.00 0.00 0.00
35,332.44 35,332.44 71 000000000000     33,650.00 0.00 3,418.00 0.00 33,650.00
37,068.00 72 000000000000     12,691.31 0.00 0.00 0.00 12,691.31 12,691.31 73
000000000000     8,161.33   0.00   8,161.33 8,161.33 74 000000000000    
16,740.00   1,699.00   16,740.00 18,439.00 75 000000000000     26,038.93   0.00
  26,038.93 26,038.93 76 000000000000     123,062.77 0.00 -5,362.00 0.00
123,062.77 117,700.77 77 000000000000     16,666.66 0.00 0.00 0.00 16,666.66
16,666.66 78 000000000000     21,333.33 0.00 0.00 0.00 21,333.33 21,333.33 79
000000000000     38,912.00 4,333.00 -788.00 973.00 43,245.00 43,430.75 80
000000000000     23,493.00 16,675.00 2,608.00 0.00 40,168.00 42,776.00 81
000000000000     29,083.34   0.00   29,083.34 29,083.34 82 000000000000    
20,356.12 0.00 7,006.29 0.00 20,356.12 27,362.41 83 000000000000     13,025.00
0.00 0.00 0.00 13,025.00 13,025.00 84 000000000000     18,400.81 0.00 0.00 0.00
18,400.81 18,400.81 85 000000000000     23,192.34 31,550.00 0.00 -241.00
54,742.34 54,501.09 86 000000000000     19,166.68 0.00 -1,306.33 0.00 19,166.68
17,860.35 87 000000000000     17,657.00 11,407.00 0.00 0.00 29,064.00 29,064.00
88 000000000000     12,859.40 0.00 83,195.71 0.00 12,859.40 96,055.11 89
000000000000     36,863.00   359.00   36,863.00 37,222.00 90 000000000000    
14,600.00 12,833.00 0.00 0.00 27,433.00 27,433.00 91 000000000000     49,334.13
  0.00   49,334.13 49,334.13 92 000000000000     104,862.00   0.00   104,862.00
104,862.00 93 000000000000     36,791.00   13,916.34   36,791.00 50,707.34 94
000000000000     43,548.46   0.00   43,548.46 43,548.46 95 000000000000    
6,000.00 12,750.00 16.83 -292.00 18,750.00 18,475.26 96 000000000000    
6,125.00   9,712.00   6,125.00 15,837.00 97 000000000000     18,333.34 0.00
15,591.30 -453.00 18,333.34 33,471.64 98 000000000000     0.00   59,182.00  
0.00 59,182.00 99 000000000000     35,000.00 10,000.00 0.00 0.00 45,000.00
45,000.00 100 000000000000     11,666.67 0.00 0.00 0.00 11,666.67 11,666.67 101
000000000000     29,054.91 7,500.00 -1,399.38 0.00 36,554.91 35,155.53 102
000000000000     57,141.00 5,661.00 0.00 0.00 62,802.00 62,802.00 103
000000000000     12,916.66   0.00   12,916.66 12,916.66 104 000000000000    
26,084.63   0.00   26,084.63 26,084.63 105 000000000000     17,614.13   0.00  
17,614.13 17,614.13 106 000000000000     15,416.67   1,474.58   15,416.67
16,891.25 107 000000000000     12,408.34 0.00 4,684.29 0.00 12,408.34 17,092.63
108 000000000000     10,499.99   19,807.49   10,499.99 30,307.48 109
000000000000     17,333.34   15,595.63   17,333.34 32,928.97 110 000000000000  
  18,297.00 6,240.00 -146.00 -28.00 24,537.00 24,363.25 111 000000000000    
16,665.00 10,000.00 0.00 -443.00 26,665.00 26,222.21 112 000000000000    
14,924.57   2,327.00   14,924.57 17,251.57 113 000000000000     26,000.00   0.00
  26,000.00 26,000.00 114 000000000000     18,750.00   1,666.67   18,750.00
20,416.67 115 000000000000     21,326.52 0.00 -6.50 0.00 21,326.52 21,320.02 116
000000000000     25,604.00   35,148.00   25,604.00 60,752.00 117 000000000000  
  0.00 16,022.50 8,722.96 0.00 16,022.50 24,745.46 118 000000000000     0.00
0.00 8,367.00 3,302.00 0.00 11,669.00 119 000000000000     0.00 0.00 -550.50
46,931.33 0.00 46,380.83 120 000000000000     3,412.00   7,086.00   3,412.00
10,498.00 121 000000000000     0.00   32,552.00   0.00 32,552.00 122
000000000000     14,397.17 0.00 5,364.35 0.00 14,397.17 19,761.52 123
000000000000     12,135.04 4,164.36 0.00 0.00 16,299.40 16,299.40 124
000000000000     11,574.00 2,484.00 2,484.00 0.00 14,058.00 16,542.00 125
000000000000     17,014.00   0.00   17,014.00 17,014.00 126 000000000000    
35,166.00   -700.00   35,166.00 34,466.00 127 000000000000     14,916.67  
4,419.81   14,916.67 19,336.48 128 000000000000     22,112.28   0.00   22,112.28
22,112.28 129 000000000000     73,646.21 0.00 16,788.00 0.00 73,646.21 90,434.21
130 000000000000     12,659.56 12,723.68 -645.35 0.00 25,383.24 24,737.89 131
000000000000     14,831.00 648.00 0.00 0.00 15,479.00 15,479.00 132 000000000000
    18,750.00 0.00 0.00 0.00 18,750.00 18,750.00 133 000000000000     16,293.41
5,416.66 0.00 0.00 21,710.07 21,710.07 134 000000000000     10,877.75  
16,255.65   10,877.75 27,133.40 135 000000000000     17,698.00 10,189.00
-2,661.00 1,143.00 27,887.00 26,369.00 136 000000000000     5,583.67 5,583.67
4,233.00 0.00 11,167.34 15,400.34 137 000000000000     10,208.69 9,130.43 0.00
0.00 19,339.12 19,339.12 138 000000000000     33,800.00 0.00 -3,107.07 0.00
33,800.00 30,692.93 139 000000000000     6,642.50 0.00 -1,568.00 14,077.00
6,642.50 19,151.50 140 000000000000     44,173.14 0.00 0.00 0.00 44,173.14
44,173.14 141 000000000000     5,045.46 22,416.00 -3,476.09 0.00 27,461.46
23,985.37 142 000000000000     6,802.24 0.00 6,707.83 0.00 6,802.24 13,510.07
143 000000000000     16,878.73 2,740.96 0.00 0.00 19,619.69 19,619.69 144
000000000000     0.00 0.00 6,209.08 7,103.12 0.00 13,312.20 145 000000000000    
0.00 0.00 15,764.14 0.00 0.00 15,764.14 146 000000000000     14,396.00   0.00  
14,396.00 14,396.00 147 000000000000     24,583.33 0.00 -462.67 0.00 24,583.33
24,120.66 148 000000000000     34,483.25 -57.33 -134.35 0.00 34,425.92 34,291.57
149 000000000000     0.00 0.00 6,138.80 1,334.38 0.00 7,473.18 150 000000000000
    17,916.67 0.00 0.00 0.00 17,916.67 17,916.67 151 000000000000     15,773.34
16,778.08 0.00 0.00 32,551.42 32,551.42 152 000000000000     21,923.08  
-2,528.54   21,923.08 19,394.54 153 000000000000     10,157.83 0.00 5,412.85
0.00 10,157.83 15,570.68 154 000000000000     1,970.00 16,723.17 -690.99 0.00
18,693.17 18,002.18 155 000000000000     0.00   10,861.50   0.00 10,861.50 156
000000000000     12,500.02   0.00   12,500.02 12,500.02 157 000000000000    
17,136.95 7,399.58 -3,425.28 0.00 24,536.53 21,111.25 158 000000000000    
41,666.67 0.00 0.00 0.00 41,666.67 41,666.67 159 000000000000     48,413.49 0.00
0.00 0.00 48,413.49 48,413.49 160 000000000000     33,797.29 1,015.72 -4,354.00
0.00 34,813.01 30,459.01 161 000000000000     10,000.00 15,134.00 0.00 0.00
25,134.00 25,134.00

 

KEY 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds 1 1 5   3   4   4,474,985.07 8,317.79 0.4031       2 1 5   3   4  
262,782.92 6,523.44 0.3433       3 1 5   3   3   95,703.82 7,188.31 0.4044      
4 1 5   3   4   328,513.08 7,679.66 0.4438       5 1 5   3   4   118,896.00
6,858.54 0.2108       6 1 5   3   4   125,324.73 4,880.24 0.2815       7 1 5   3
  4   60,342.44 6,597.22 0.1634       8 1 5   3   4   135,565.45 6,463.55 0.3261
    100.00 9 1 5   3   4   299,708.43 8,349.27 0.2382       10 1 5   3   4  
117,327.17 7,095.00 0.3300     100.00 11 1 5   3   4   123,604.18 4,926.00
0.2558       12 1 5   3   4   373,223.65 10,272.53 0.2585     100.00 13 1 5   3
  3   48,903.32 6,225.54 0.3598       14 1 5   3   4   314,156.86 9,144.51
0.3266     67.62 15 1 5   3   4   206,131.85 7,940.28 0.4031     100.00 16 1 5  
3   4   79,838.53 5,019.94 0.2460       17 1 5   3   4   377,463.22 6,907.93
0.2498       18 1 5   3   4   220,501.78 4,310.62 0.3135       19 1 5   3   4  
387,228.93 6,068.93 0.3065       20 1 5   3   4   188,230.60 9,113.08 0.3363    
  21 1 5   3   4   382,416.43 11,134.65 0.3587       22 1 5   3   4   68,587.37
6,700.01 0.0837       23 1 5   3   4   167,636.83 4,443.52 0.4371       24 1 5  
3   3   70,387.49 3,368.29 0.3876       25 1 5   3   4   85,617.93 4,492.59
0.2396     100.00 26 1 5   3   4   134,811.83 5,840.68 0.4232     100.00 27 1 5
  3   4   403,264.01 5,413.42 0.0392     100.00 28 1 5   3   4   199,468.41
16,251.04 0.4096       29 1 5   3   4   298,805.51 19,977.99 0.4095       30 1 5
  3   3   157,552.17 8,599.02 0.3205       31 1 4   2   3   3,927,103.63
12,012.41 0.3398       32 1 5   3   4   136,622.45 6,293.68 0.3501       33 1 5
  3   4   61,586.79 6,946.03 0.2681       34 1 5   3   4   664,231.87 6,138.36
0.1640       35 1 5   3   4   77,435.30 9,542.51 0.3817       36 1 5   3   4  
551,538.47 6,904.60 0.3496       37 1 5   3   3   398,574.74 7,534.52 0.3429    
100.00 38 1 5   3   4   102,990.21 5,308.89 0.2383       39 1 5   3   4  
29,159.96 4,849.05 0.3249     100.00 40 1 5   3   4   1,848,392.86 9,307.42
0.0590       41 1 5   3   4   997,355.82 6,630.20 0.3547       42 1 5   3   4  
194,291.58 6,329.18 0.3100       43 1 5   3   4   76,889.55 11,734.21 0.3556    
100.00 44 1 5   3   4   41,713.14 6,986.13 0.2346     100.00 45 1 5   3   4  
226,316.04 5,062.06 0.1654       46 1 5   3   4   218,608.00 5,895.69 0.4468    
  47 1 5   3   4   98,723.31 15,541.56 0.3577       48 1 5   3   4  
3,162,829.97 6,071.27 0.3458       49 1 5   3   4   65,915.53 7,516.18 0.2292  
    50 1 5   3   4   528,786.51 7,098.91 0.3568       51 1 5   3   4  
206,869.27 4,837.68 0.5115       52 1 5   3   4   396,691.77 15,776.02 0.3200  
    53 1 5   3   4   598,974.41 12,522.53 0.3878       54 1 5   3   4  
525,078.50 10,320.17 0.2397     100.00 55 1 5   3   4   8,697,722.52 15,526.04
0.2078     100.00 56 1 5   3   4   252,391.00 6,823.52 0.4450     100.00 57 1 5
  3   4   2,596,544.13 5,738.41 0.4459       58 1 5   3   4   110,758.21
6,578.15 0.4020       59 1 5   3   4   126,869.54 7,444.91 0.4304     100.00 60
1 5   3   4   200,782.92 7,609.05 0.4388       61 1 4   3   4   288,476.00
4,813.82 0.2512     100.00 62 1 5   3   4   71,678.00 4,066.07 0.4083       63 1
5   3   4   192,751.00 7,412.08 0.2529       64 1 5   3   4   212,636.37
7,911.97 0.2413       65 1 5   3   4   50,811.00 4,109.49 0.3574     87.38 66 1
5   3   4   78,750.65 6,786.16 0.1641       67 1 5   3   4   35,439.01 5,066.22
0.4722       68 1 5   3   4   169,896.41 4,968.76 0.3536     100.00 69 1 5   3  
4   657,021.47 6,552.20 0.3168       70 1 5   3   4   130,404.31 11,824.28
0.3347     100.00 71 1 5   3   4   2,497,614.57 9,938.23 0.2681       72 1 5   3
  4   131,361.02 4,597.93 0.3623       73 1 5   3   4   18,850.79 3,666.92
0.4493       74 1 5   3   4   345,940.63 6,253.62 0.3392       75 1 5   3   4  
54,694.89 7,698.23 0.2956     100.00 76 1 5   3   4   480,701.28 14,498.38
0.1232       77 1 5   3   4   60,698.00 6,064.01 0.3638       78 1 5   3   4  
111,601.22 6,111.04 0.2865     100.00 79 1 5   3   4   279,884.78 9,014.83
0.2076     100.00 80 1 5   3   4   1,004,521.62 7,361.49 0.1721       81 1 5   3
  4   203,076.44 6,353.37 0.2185       82 1 5   3   4   355,195.03 8,840.79
0.3231       83 1 5   3   3   119,289.46 3,664.56 0.2813     100.00 84 1 5   3  
4   37,088.68 3,948.67 0.2146       85 1 5   3   4   252,889.05 11,142.86 0.2045
      86 1 5   3   4   270,136.43 7,752.98 0.4341       87 1 5   3   4  
60,232.22 7,020.26 0.2415     100.00 88 1 5   3   4   223,202.19 6,983.40 0.0727
      89 1 5   3   4   102,644.87 9,187.39 0.2468       90 1 5   3   4  
46,796.58 6,845.25 0.2495       91 1 5   3   4   165,835.62 9,218.23 0.1869    
  92 1 5   3   4   296,829.31 8,279.48 0.0790     100.00 93 1 5   3   4  
1,250,175.45 14,557.32 0.2871     100.00 94 1 5   3   4   495,337.93 8,236.80
0.1891     100.00 95 1 5   3   4   92,901.94 5,222.96 0.2827     100.00 96 1 5  
3   4   27,100.76 5,590.60 0.3530       97 1 5   3   4   1,154,856.94 9,735.80
0.2909     100.00 98 1 5   3   4   171,003.20 10,790.18 0.1823       99 1 5   3
  4   311,841.66 14,703.48 0.3267       100 1 5   3   4   112,257.19 5,141.12
0.4407     100.00 101 1 5   3   4   161,874.51 8,085.91 0.2300     100.00 102 1
5   3   4   150,659.29 16,631.04 0.2648       103 1 5   3   4   130,332.66
6,310.31 0.4885       104 1 5   3   4   731,450.00 11,808.46 0.4527       105 1
5   3   4   271,307.75 3,497.51 0.1986       106 1 5   3   4   132,627.07
7,161.74 0.4240     100.00 107 1 5   3   4   37,829.16 6,940.33 0.4060       108
1 5   3   4   127,352.59 10,629.89 0.3507     100.00 109 1 5   3   4   49,416.98
11,418.71 0.3468     24.34 110 1 5   3   4   1,301,717.58 8,784.10 0.3605    
100.00 111 1 5   3   4   222,890.49 7,619.52 0.2906     100.00 112 1 5   3   4  
138,040.63 7,380.45 0.4278       113 1 5   3   4   113,256.01 10,448.98 0.4019  
  100.00 114 1 5   3   4   101,684.84 9,152.79 0.4483       115 1 5   3   4  
355,350.36 6,174.28 0.2896       116 1 5   3   4   341,223.28 25,442.94 0.4188  
    117 1 5   3   4   597,688.86 5,146.24 0.2080       118 1 5   3   4  
198,599.91 4,073.86 0.3491       119 1 5   3   4   3,109,687.56 7,402.38 0.1596
      120 1 5   3   4   543,900.17 4,620.09 0.4401       121 1 5   3   4  
75,803.25 6,162.91 0.1893       122 1 5   3   4   187,561.55 9,102.16 0.4606    
67.00 123 1 5   3   4   82,657.47 6,804.05 0.4174       124 1 5   3   4  
1,787,153.97 4,904.70 0.2965       125 1 5   3   4   208,052.21 9,761.90 0.5738
      126 1 5   3   4   260,955.78 10,751.53 0.3119       127 1 5   3   4  
509,554.27 7,237.01 0.3743       128 1 5   3   4   77,307.85 8,408.31 0.3803    
93.66 129 1 5   3   4   1,877,850.30 12,362.99 0.1367     100.00 130 1 5   3   4
  145,047.52 7,075.26 0.2860       131 1 5   3   4   98,869.00 6,671.53 0.4310  
    132 1 5   3   4   1,064,210.79 5,411.51 0.2886       133 1 5   3   4  
192,864.28 4,711.17 0.2170       134 1 5   3   4   72,809.40 6,195.31 0.2283    
100.00 135 1 5   3   4   429,854.10 12,630.88 0.4790       136 1 5   3   4  
231,475.56 6,597.63 0.4284       137 1 5   3   4   189,741.37 6,406.16 0.3313  
  100.00 138 1 5   3   4   229,694.51 7,116.95 0.2319     100.00 139 1 5   3   4
  65,298.80 5,416.29 0.2828     100.00 140 1 5   3   4   304,400.09 6,893.04
0.1560     100.00 141 1 5   3   4   152,239.66 7,190.14 0.2998       142 1 5   3
  4   4,710,053.12 5,591.66 0.4139       143 1 5   3   4   324,982.32 8,710.22
0.4440     100.00 144 1 5   3   4   251,465.89 5,981.42 0.4493       145 1 5   3
  4   1,247,587.99 7,025.19 0.4456       146 1 5   3   4   48,660.52 6,586.17
0.4575       147 1 5   3   4   58,520.60 6,963.63 0.2887       148 1 4   3   4  
535,021.57 5,630.68 0.1642       149 1 5   3   4   165,723.72 3,073.72 0.4113  
    150 1 5   3   4   1,340,944.94 5,047.13 0.2817     100.00 151 1 5   3   4  
169,934.33 8,215.98 0.2524     100.00 152 1 5   3   4   61,740.33 5,504.81
0.2838       153 1 5   3   4   166,600.00 6,886.74 0.4423       154 1 4   3   4
  169,581.72 5,991.00 0.3328       155 1 5   3   4   75,463.00 3,525.16 0.3246  
    156 1 5   3   4   304,438.49 3,190.93 0.2553     100.00 157 1 5   3   4  
108,724.59 7,174.78 0.3399     100.00 158 1 5   3   4   125,787.64 7,526.92
0.1806       159 1 5   3   4   181,393.86 11,013.05 0.2275       160 1 5   3   4
  212,541.83 13,662.33 0.4485       161 1 5   3   4   249,198.97 9,204.07 0.3662
     

 

KEY City State Postal Code Property Type Occupancy Sales Price Original
Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date 1 BLOOMFIELD HILLS MI 48302 1 1   1,400,000.00 3 20111214 2
Castle Rock CO 80108 7 1   1,500,000.00 3 20111219 3 Bloomfield Hills MI 48302 7
1   1,000,000.00 3 20111219 4 Lynnfield MA 01940 1 1   1,250,000.00 3 20120103 5
Anaheim CA 92808 1 1   1,100,000.00 3 20120114 6 Waxhaw NC 28173 7 1  
800,000.00 3 20120108 7 Damascus OR 97089 1 1   595,000.00 3 20110920 8 Bellevue
WA 98004 1 1 1,250,000.00 1,250,000.00 3 20111021 9 Mercer Island WA 98040 1 1  
1,800,000.00 3 20111003 10 Sammamish WA 98075 7 1 740,000.00 740,000.00 3
20111113 11 Olympia WA 98506 1 1   999,000.00 3 20110926 12 Ashland OR 97520 1 1
1,300,000.00 1,350,000.00 3 20111212 13 ELMHURST IL 60126 1 1   725,000.00 3
20110913 14 WINNETKA IL 60093 1 1 1,301,717.00 1,300,000.00 3 20111026 15
GLENVIEW IL 60025 1 1 750,000.00 750,000.00 3 20111104 16 Naperville IL 60564 1
1   650,000.00 3 20110906 17 EVANSTON IL 60202 1 1   1,255,000.00 3 20110912 18
GLENVIEW IL 60025 1 1   800,000.00 3 20111027 19 Northfield IL 60093 1 1  
1,450,000.00 3 20111112 20 NAPERVILLE IL 60540 1 1   1,000,000.00 3 20111129 21
GLEN ELLYN IL 60137 1 1   1,930,000.00 3 20110818 22 RIVERSIDE IL 60546 1 1  
820,000.00 3 20111209 23 WAYNESVILLE MO 65583 1 1   810,000.00 3 20111226 24
Portland OR 97219 1 1   650,000.00 3 20111209 25 Portland OR 97211 1 1
715,000.00 725,000.00 3 20111214 26 Castle Rock CO 80108 6 1 1,110,000.00
1,350,000.00 3 20120112 27 THE WOODLANDS TX 77382 1 1 657,000.00 660,000.00 3
20111020 28 PAWLEYS ISLAND SC 29585 1 1   2,500,000.00 3 20111114 29 HOUSTON TX
77005 1 1   1,450,000.00 3 20111202 30 Laguna Beach CA 92651 7 1   1,950,000.00
3 20111115 31 Highland Park IL 60035 1 1   1,900,000.00 3 20111118 32 Brentwood
TN 37027 7 1   650,000.00 3 20111209 33 San Jose CA 95125 1 1   900,000.00 3
20111008 34 La Canada Flintridge CA 91011 1 1   1,490,000.00 3 20111205 35
Pleasanton CA 94566 7 1   1,825,000.00 3 20120114 36 Houston TX 77055 1 1  
950,000.00 3 20111219 37 Corona CA 92881 7 1 1,099,000.00 1,100,000.00 3
20111130 38 Sierra Madre CA 91024 1 1   1,240,000.00 3 20120108 39 Franklin TN
37067 1 1 595,000.00 595,000.00 3 20110919 40 New York NY 10128 1 1  
4,150,000.00 3 20111102 41 Manhasset NY 11030 1 1   1,400,000.00 3 20111125 42
New York NY 10023 2 1   1,500,000.00 3 20111201 43 BOYNTON BEACH FL 33472 6 1
985,000.00 990,000.00 3 20111117 44 FORT LAUDERDALE FL 33301 1 1 750,000.00
785,000.00 3 20111110 45 BATON ROUGE LA 70808 7 1   1,050,000.00 3 20111027 46
PORTLAND OR 97239 4 1   1,075,000.00 3 20111129 47 EL SEGUNDO CA 90245 1 1  
1,305,000.00 3 20111026 48 CALABASAS CA 91302 7 1   1,470,000.00 3 20110927 49
MANHATTAN BEACH CA 90266 1 1   1,350,000.00 3 20111004 50 SAN CLEMENTE CA 92672
7 1   1,390,000.00 3 20110915 51 SAN DIEGO CA 92121 6 1   750,000.00 3 20110919
52 HOUSTON TX 77005 1 1   2,800,000.00 3 20111006 53 EAST HAMPTON NY 11937 1 1  
2,850,000.00 3 20110923 54 AVON BY THE SEA NJ 07717 1 2 1,300,000.00
1,220,000.00 3 20111101 55 LAGUNA BEACH CA 92651 1 1 1,800,000.00 2,100,000.00 3
20111204 56 WESTLAKE VILLAGE CA 91362 7 1 985,000.00 1,225,000.00 3 20111114 57
CARLSBAD CA 92009 7 1   1,100,000.00 3 20111026 58 LA CANADA FLINTRIDGE CA 91011
1 1   970,000.00 3 20111105 59 BOCA RATON FL 33486 7 1 675,000.00 675,000.00 3
20111129 60 EL CAJON CA 92019 1 1   1,225,000.00 3 20111022 61 POWAY CA 92064 1
1 850,000.00 850,000.00 3 20111119 62 SIMPSONVILLE SC 29681 7 1   995,000.00 3
20110923 63 PHILADELPHIA PA 19107 1 1   1,300,000.00 3 20110928 64 WILMETTE IL
60091 1 1   1,225,000.00 3 20111014 65 MIAMI FL 33179 1 1 554,888.00 556,000.00
3 20111020 66 VILLA PARK CA 92861 1 1   1,200,000.00 3 20111130 67 LOS ALTOS CA
94024 1 1   1,720,000.00 3 20111208 68 MIAMI FL 33156 1 1 850,000.00 850,000.00
3 20111209 69 SOLANA BEACH CA 92075 1 1   1,800,000.00 3 20111215 70 HUNTINGTON
BEACH CA 92648 7 1 1,648,000.00 1,650,000.00 3 20111221 71 PALO ALTO CA 94306 1
1   2,000,000.00 3 20111224 72 CHINO HILLS CA 91709 7 1   715,000.00 3 20120106
73 ANNANDALE VA 22003 1 1   730,000.00 3 20111121 74 GLEN HEAD NY 11545 1 1  
1,950,000.00 3 20111215 75 MARSHFIELD MA 02050 1 1 732,000.00 735,000.00 3
20120106 76 NEWPORT BEACH CA 92660 7 1   2,250,000.00 3 20120112 77 MOUNTAIN
VIEW CA 94040 1 1   1,750,000.00 3 20120105 78 THE WOODLANDS TX 77389 7 1
709,132.00 735,000.00 3 20111021 79 CHULA VISTA CA 91914 7 1 1,500,000.00
1,500,000.00 3 20110913 80 WASHINGTON DC 20016 1 1   1,390,000.00 3 20110810 81
SAN DIEGO CA 92103 1 1   1,225,000.00 3 20110818 82 LOS ALTOS CA 94024 1 1  
2,400,000.00 3 20110908 83 EDEN PRAIRIE MN 55347 7 1 587,500.00 625,000.00 3
20110824 84 LILYDALE MN 55118 7 1   640,000.00 3 20110826 85 SAN MARINO CA 91108
1 1   1,565,000.00 3 20110928 86 MANHATTAN BEACH CA 90266 1 1   1,650,000.00 3
20110817 87 PENSACOLA FL 32501 1 1 560,000.00 560,000.00 3 20110811 88 RICHMOND
VA 23221 7 1   1,497,500.00 3 20110909 89 ARNOLD MD 21012 7 1   1,500,000.00 3
20110825 90 CLARKSVILLE MD 21029 7 1   850,000.00 3 20110823 91 GULF BREEZE FL
32561 1 1   1,200,000.00 3 20110826 92 MOUNT PLEASANT SC 29464 1 1 965,000.00
1,000,000.00 3 20110907 93 GRAFORD TX 76449 1 2 1,041,048.00 1,045,000.00 3
20110919 94 DALLAS TX 75201 4 1 815,000.00 900,000.00 3 20111012 95 DALLAS TX
75205 1 1 938,475.00 1,075,000.00 3 20110826 96 DAVIDSON NC 28036 7 1  
720,000.00 3 20110811 97 FLEMING ISLAND FL 32003 7 1 860,000.00 878,000.00 3
20110926 98 UNIVERSITY PARK TX 75225 7 1   1,310,000.00 3 20110829 99 DALLAS TX
75229 1 1   1,325,000.00 3 20110908 100 THE WOODLANDS TX 77389 7 1 701,716.00
700,000.00 3 20110801 101 ENGLEWOOD NJ 07631 1 1 997,500.00 1,025,000.00 3
20111020 102 PEORIA AZ 85383 7 1   1,250,000.00 3 20110810 103 AUSTIN TX 78746 1
1   1,100,000.00 3 20111006 104 UNIVERSITY PARK TX 75205 1 1   1,550,000.00 3
20110515 105 SAN JOSE CA 95124 1 1   685,000.00 3 20110920 106 PACIFIC PALISADES
CA 90272 1 1 1,275,000.00 1,275,000.00 3 20110914 107 LEAWOOD KS 66224 7 1  
1,200,000.00 3 20110818 108 HENDERSON NV 89052 7 1 935,913.00 1,000,000.00 3
20111013 109 DALLAS TX 75230 1 1 670,000.00 805,000.00 3 20111020 110 AUSTIN TX
78731 1 1 965,000.00 970,000.00 3 20110927 111 UNIVERSITY PARK TX 75205 1 1
659,000.00 680,000.00 3 20110928 112 FORT WORTH TX 76107 1 1   1,175,000.00 3
20110822 113 DALLAS TX 75225 1 1 995,000.00 995,000.00 3 20111212 114 DALLAS TX
75225 1 1   1,295,850.00 3 20111027 115 PLANO TX 75093 7 1   800,000.00 3
20111019 116 DALLAS TX 75225 1 1   2,664,800.00 3 20110816 117 FORT WORTH TX
76107 7 1   1,000,000.00 3 20111216 118 BUDA TX 78610 7 1   630,000.00 3
20111205 119 DELAFIELD WI 53018 1 1   1,620,000.00 3 20110815 120 WESTPORT CT
06880 1 1   1,170,000.00 3 20111116 121 DALLAS TX 75214 1 1   827,000.00 3
20111006 122 AUSTIN TX 78746 7 1 945,000.00 1,000,000.00 3 20111109 123
GREENWOOD VILLAGE CO 80121 7 1   1,350,000.00 3 20111204 124 HOUSTON TX 77024 7
1   1,000,000.00 3 20111003 125 Highland Park TX 75205 1 1   3,400,000.00 3
20111122 126 PLANO TX 75024 7 1   1,450,000.00 3 20110916 127 DALLAS TX 75230 1
1   1,300,000.00 3 20111007 128 SOUTHLAKE TX 76092 7 1 819,089.00 885,000.00 3
20111007 129 COTO DE CAZA CA 92679 7 1 2,650,000.00 2,650,000.00 3 20111121 130
AUSTIN TX 78703 1 1   1,200,000.00 3 20111121 131 UNIVERSITY PARK TX 75225 1 1  
1,015,000.00 3 20111123 132 UPPERCO MD 21155 1 1   1,300,000.00 3 20111128 133
COCKEYSVILLE MD 21030 1 1   875,000.00 3 20111202 134 DALLAS TX 75214 1 1
730,000.00 730,000.00 3 20111206 135 GREEN LAKE WI 53946 1 2   2,550,000.00 3
20111207 136 STUART FL 34996 1 1   1,750,000.00 3 20111208 137 TROUTMAN NC 28166
7 1 1,075,000.00 1,150,000.00 3 20111209 138 AUSTIN TX 78732 7 1 699,999.00
700,000.00 3 20111210 139 SACRAMENTO CA 95816 1 1 855,000.00 855,000.00 3
20111216 140 CARY NC 27513 7 1 1,225,000.00 1,250,000.00 3 20111221 141 Hot
Springs Village AR 71909 7 2   660,000.00 3 20111221 142 DEVON PA 19333 1 1  
1,535,000.00 3 20120103 143 RALEIGH NC 27613 7 1 999,900.00 1,000,000.00 3
20120105 144 DALLAS TX 75209 1 1   1,350,000.00 3 20120105 145 CELINA TX 75009 1
1   900,000.00 3 20120106 146 SOLANA BEACH CA 92075 7 1   1,300,000.00 3
20110715 147 HOUSTON TX 77005 1 1   1,205,000.00 3 20110827 148 HOUSTON TX 77055
1 1   1,020,000.00 3 20111109 149 BASS LAKE CA 93604 1 1   650,000.00 3 20111110
150 ALPHARETTA GA 30004 7 1 950,000.00 950,000.00 3 20111123 151 DOWNERS GROVE
IL 60515 1 1 990,000.00 990,000.00 3 20111129 152 FLOWER MOUND TX 75022 7 1  
610,000.00 3 20120106 153 SAN ANTONIO TX 78232 1 1   1,200,000.00 3 20120116 154
KANSAS CITY MO 64110 7 1   1,000,000.00 3 20111229 155 TOWNSEND TN 37882 1 1  
825,000.00 3 20111122 156 KNOXVILLE TN 37922 1 1 650,000.00 652,000.00 3
20111212 157 DESTIN FL 32541 7 2 715,000.00 725,000.00 3 20120112 158 SOUTHLAKE
TX 76092 7 1   1,100,000.00 3 20111116 159 DALLAS TX 75229 1 1   2,400,000.00 3
20120113 160 NISSWA MN 56468 1 2   2,150,000.00 3 20111209 161 UNIVERSITY PARK
TX 75205 1 1   1,600,000.00 3 20111013

 

KEY Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets 1               0.7364 0.5221 0 2               0.4653 0.4653 0 3        
      0.5600 0.5600 0 4               0.7000 0.7000 0 5               0.7364
0.7364 0 6               0.8000 0.8000 0 7               0.7933 0.7933 0 8      
        0.8000 0.8000 0 9               0.7500 0.7500 0 10               0.8000
0.8000 0 11               0.7425 0.6807 0 12               0.7500 0.7500 0 13  
            0.7500 0.7500 0 14               0.7500 0.7500 0 15              
0.7500 0.7500 0 16               0.7500 0.7500 0 17               0.7500 0.7500
0 18               0.7000 0.6563 0 19               0.4886 0.4886 0 20          
    0.7510 0.7510 0 21               0.6606 0.6606 0 22               0.6707
0.6707 0 23               0.6944 0.6944 0 24               0.7192 0.7192 0 25  
            0.8000 0.8000 0 26               0.8000 0.8000 0 27              
0.8000 0.8000 0 28               0.6000 0.6000 0 29               0.5079 0.5079
0 30               0.6410 0.6410 0 31               0.7000 0.7000 0 32          
    0.7500 0.7500 0 33               0.7469 0.7222 0 34               0.6595
0.6595 0 35               0.5381 0.5381 0 36               0.7500 0.7500 0 37  
            0.7491 0.7491 0 38               0.6653 0.6653 0 39              
0.8000 0.8000 0 40               0.2400 0.2400 0 41               0.5114 0.5114
0 42               0.4407 0.4407 0 43               0.8000 0.8000 0 44          
    0.8000 0.8000 0 45               0.6191 0.6191 0 46               0.6861
0.6861 0 47               0.6000 0.6000 0 48               0.5188 0.5188 0 49  
            0.7500 0.7500 0 50               0.6849 0.6849 0 51              
0.8000 0.8000 0 52               0.6714 0.6714 0 53               0.4912 0.4912
0 54               0.7459 0.7459 0 55               0.5556 0.5556 0 56          
    0.8000 0.8000 0 57               0.7627 0.7627 0 58               0.7443
0.7443 0 59               0.8000 0.8000 0 60               0.8000 0.8000 0 61  
            0.8000 0.8000 0 62               0.5879 0.5879 0 63              
0.7046 0.7046 0 64               0.7498 0.7498 0 65               0.8000 0.8000
0 66               0.8000 0.8000 0 67               0.4070 0.4070 0 68          
    0.7500 0.7500 0 69               0.7500 0.4750 0 70               0.7500
0.7500 0 71               0.5800 0.5800 0 72               0.7829 0.7829 0 73  
            0.6247 0.6247 0 74               0.2564 0.2564 0 75              
0.6694 0.6694 0 76               0.5333 0.5333 0 77               0.4743 0.4743
0 78               0.8000 0.8000 0 79               0.7500 0.7500 0 80          
    0.6380 0.6380 0 81               0.7331 0.7331 0 82               0.5375
0.5375 0 83               0.8000 0.8000 0 84               0.6875 0.6875 0 85  
            0.6869 0.6869 0 86               0.5933 0.5933 0 87              
0.8000 0.8000 0 88               0.6678 0.6678 0 89               0.7933 0.6600
0 90               0.8000 0.8000 0 91               0.7500 0.7500 0 92          
    0.6736 0.6736 0 93               0.8000 0.8000 0 94               0.7500
0.7500 0 95               0.6270 0.6270 0 96               0.7944 0.7944 0 97  
            0.6512 0.6512 0 98               0.7519 0.7519 0 99              
0.7465 0.7465 0 100               0.7955 0.7955 0 101               0.8000
0.8000 0 102               0.6896 0.6896 0 103               0.6882 0.6882 0 104
              0.7000 0.7000 0 105               0.6496 0.6496 0 106            
  0.8000 0.8000 0 107               0.6167 0.6167 0 108               0.8000
0.8000 0 109               0.8000 0.8000 0 110               0.8000 0.8000 0 111
              0.8000 0.8000 0 112               0.5855 0.5855 0 113            
  0.8000 0.8000 0 114               0.7111 0.7111 0 115               0.8000
0.8000 0 116               0.7500 0.7500 0 117               0.6150 0.6150 0 118
              0.7698 0.7698 0 119               0.6173 0.6173 0 120            
  0.5556 0.5556 0 121               0.7500 0.7500 0 122               0.7300
0.7300 0 123               0.5307 0.5307 0 124               0.4944 0.4944 0 125
              0.2554 0.2554 0 126               0.8000 0.8000 0 127            
  0.6769 0.6769 0 128               0.7447 0.7447 0 129               0.6000
0.6000 0 130               0.7083 0.7083 0 131               0.7951 0.7951 0 132
              0.6231 0.6231 0 133               0.6571 0.6571 0 134            
  0.6575 0.6575 0 135               0.4071 0.3580 0 136               0.5394
0.5394 0 137               0.7209 0.7209 0 138               0.7999 0.7999 0 139
              0.7018 0.7018 0 140               0.5918 0.5918 0 141            
  0.7273 0.7273 0 142               0.4645 0.4645 0 143               0.7000
0.7000 0 144               0.6321 0.4469 0 145               0.8000 0.8000 0 146
              0.7692 0.7692 0 147               0.7834 0.7834 0 148            
  0.5169 0.5169 0 149               0.7677 0.7677 0 150               0.5790
0.5790 0 151               0.8000 0.8000 0 152               0.7420 0.7420 0 153
              0.4875 0.4875 0 154               0.6960 0.6960 0 155            
  0.7451 0.7451 0 156               0.8000 0.8000 0 157               0.7500
0.7500 0 158               0.8000 0.8000 0 159               0.4167 0.4167 0 160
              0.6256 0.6256 0 161               0.6844 0.6844 0

 

KEY Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate 1 0 0                     2 0 0                     3 0 0  
                  4 0 0                     5 0 0                     6 0 0    
                7 0 0                     8 0 0                     9 0 0      
              10 0 0                     11 0 0                     12 0 0      
              13 0 0                     14 0 0                     15 0 0      
              16 0 0                     17 0 0                     18 0 0      
              19 0 0                     20 0 0                     21 0 0      
              22 0 0                     23 0 0                     24 0 0      
              25 0 0                     26 0 0                     27 0 0      
              28 0 0                     29 0 0                     30 0 0      
              31 0 0                     32 0 0                     33 0 0      
              34 0 0                     35 0 0                     36 0 0      
              37 0 0                     38 0 0                     39 0 0      
              40 0 0                     41 0 0                     42 0 0      
              43 0 0                     44 0 0                     45 0 0      
              46 0 0                     47 0 0                     48 0 0      
              49 0 0                     50 0 0                     51 0 0      
              52 0 0                     53 0 0                     54 0 0      
              55 0 0                     56 0 0                     57 0 0      
              58 0 0                     59 0 0                     60 0 0      
              61 0 0                     62 0 0                     63 0 0      
              64 0 0                     65 0 0                     66 0 0      
              67 0 0                     68 0 0                     69 0 0      
              70 0 0                     71 0 0                     72 0 0      
              73 0 0                     74 0 0                     75 0 0      
              76 0 0                     77 0 0                     78 0 0      
              79 0 0                     80 0 0                     81 0 0      
              82 0 0                     83 0 0                     84 0 0      
              85 0 0                     86 0 0                     87 0 0      
              88 0 0                     89 0 0                     90 0 0      
              91 0 0                     92 0 0                     93 0 0      
              94 0 0                     95 0 0                     96 0 0      
              97 0 0                     98 0 0                     99 0 0      
              100 0 0                     101 0 0                     102 0 0  
                  103 0 0                     104 0 0                     105 0
0                     106 0 0                     107 0 0                    
108 0 0                     109 0 0                     110 0 0                
    111 0 0                     112 0 0                     113 0 0            
        114 0 0                     115 0 0                     116 0 0        
            117 0 0                     118 0 0                     119 0 0    
                120 0 0                     121 0 0                     122 0 0
                    123 0 0                     124 0 0                     125
0 0                     126 0 0                     127 0 0                    
128 0 0                     129 0 0                     130 0 0                
    131 0 0                     132 0 0                     133 0 0            
        134 0 0                     135 0 0                     136 0 0        
            137 0 0                     138 0 0                     139 0 0    
                140 0 0                     141 0 0                     142 0 0
                    143 0 0                     144 0 0                     145
0 0                     146 0 0                     147 0 0                    
148 0 0                     149 0 0                     150 0 0                
    151 0 0                     152 0 0                     153 0 0            
        154 0 0                     155 0 0                     156 0 0        
            157 0 0                     158 0 0                     159 0 0    
                160 0 0                     161 0 0                    

 

KEY Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount 1               2               3               4               5        
      6               7               8               9               10        
      11               12               13               14               15    
          16               17               18               19               20
              21               22               23               24            
  25               26               27               28               29        
      30               31               32               33               34    
          35               36               37               38               39
              40               41               42               43            
  44               45               46               47               48        
      49               50               51               52               53    
          54               55               56               57               58
              59               60               61               62            
  63               64               65               66               67        
      68               69               70               71               72    
          73               74               75               76               77
              78               79               80               81            
  82               83               84               85               86        
      87               88               89               90               91    
          92               93               94               95               96
              97               98               99               100            
  101               102               103               104               105  
            106               107               108               109          
    110               111               112               113               114
              115               116               117               118        
      119               120               121               122              
123               124               125               126               127    
          128               129               130               131            
  132               133               134               135               136  
            137               138               139               140          
    141               142               143               144               145
              146               147               148               149        
      150               151               152               153              
154               155               156               157               158    
          159               160               161              

 

KEY Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry Junior Mortgage Drawn Amount Maturity Date Primary Borrower
Wage Income (Salary) Primary Borrower Wage Income (Bonus) 1     0.00  
300,000.00 20420201 2,259.80 0.00 2     10.00 0.00 0.00 20420201 20,433.87 0.00
3     28.00   0.00 20420201 17,774.62 0.00 4     11.00 15.00 0.00 20420201
9,033.19 3,077.16 5     10.00   0.00 20420201 25,669.00 0.00 6     1.00 18.00
0.00 20420301 0.00 0.00 7     13.10   0.00 20411201 40,368.00 0.00 8     7.70  
0.00 20411201 20,000.00 0.00 9     18.00   0.00 20411101 31,438.00 0.00 10    
3.30 3.70 0.00 20420101 15,000.00 0.00 11     27.00   61,596.00 20411201
15,082.00 0.00 12     6.90 6.80 0.00 20420101 34,488.00 0.00 13     11.00 7.50
0.00 20411201 13,333.00 0.00 14     6.00   0.00 20411201 22,083.00 5,968.00 15  
  9.00 5.00 0.00 20411201 8,756.00 0.00 16     14.00 21.00 0.00 20420101
12,072.92 0.00 17     17.00 18.00 0.00 20411201 14,737.19 0.00 18     17.00 0.00
35,000.00 20420101 13,749.99 0.00 19     20.00   0.00 20420101 20,950.00 0.00 20
    20.00 0.00 0.00 20420101 10,583.34 8,333.33 21     20.00   0.00 20411201
31,041.67 0.00 22     28.00   0.00 20420201 80,047.96 0.00 23     9.00 10.00
0.00 20420201 15,130.96 0.00 24     15.00 18.00 0.00 20420201 3,201.25 0.00 25  
  5.00   0.00 20420201 18,750.00 0.00 26     20.00   0.00 20420201 13,344.49
0.00 27     14.00   0.00 20411201 19,048.00 0.00 28     20.00   0.00 20420201
48,879.00 0.00 29     9.00 0.00 0.00 20420201 16,666.66 32,125.00 30     18.00
0.00 0.00 20420101 26,830.00 0.00 31     3.00 0.00 0.00 20420101 23,177.00 0.00
32     8.00   0.00 20420101 18,454.15 0.00 33     29.80   22,239.00 20420101
25,908.34 0.00 34     3.00   0.00 20420101 37,429.05 0.00 35     13.00   0.00
20420301 25,000.02 0.00 36     15.00   0.00 20420201 19,750.00 0.00 37     8.00
  0.00 20420101 20,826.17 0.00 38     5.92   0.00 20420301 22,278.17 0.00 39    
2.00   0.00 20411001 14,923.00 0.00 40     20.00   0.00 20420101 157,825.08 0.00
41     17.00   0.00 20420201 18,692.30 0.00 42     26.00   0.00 20420301
20,416.33 0.00 43     20.00   0.00 20420101 8,204.75 0.00 44     10.00   0.00
20420101 20,264.70 10,127.00 45     14.00   0.00 20420101 27,468.90 0.00 46    
0.00   0.00 20420101 7,234.00 0.00 47     37.00   0.00 20420101 42,833.00 0.00
48     0.00   0.00 20411201 11,253.00 0.00 49     9.00 13.00 0.00 20411201
9,666.66 0.00 50     32.00 29.00 0.00 20411201 9,281.40 0.00 51     10.00   0.00
20411201 8,813.87 1,126.08 52     23.00   0.00 20411201 49,301.00 0.00 53    
16.00   0.00 20420101 33,678.00 0.00 54     25.00   0.00 20411201 47,208.33 0.00
55     27.00   0.00 20420101 83,944.00 0.00 56     10.00   0.00 20420101
15,335.00 0.00 57     0.00   0.00 20420101 10,247.00 0.00 58     20.00 20.00
0.00 20420101 8,663.30 0.00 59     10.00   0.00 20420101 19,754.89 0.00 60    
16.00 3.00 0.00 20420101 17,217.00 0.00 61     18.00   0.00 20420101 19,166.67
0.00 62     17.00 17.00 0.00 20420101 4,851.00 0.00 63     8.00 10.00 0.00
20420201 14,961.00 0.00 64     12.00 0.00 0.00 20420201 5,364.67 3,368.96 65    
13.00   0.00 20420201 11,499.31 0.00 66     9.00 0.00 0.00 20420201 41,350.00
0.00 67     0.00   0.00 20420201 10,729.67 0.00 68     10.00 15.00 0.00 20420201
0.00 0.00 69     26.00 0.00 495,000.00 20420201 20,683.81 0.00 70     20.00 0.00
0.00 20420201 35,332.44 0.00 71     19.00 0.00 0.00 20420201 33,650.00 0.00 72  
  20.00 0.00 0.00 20420201 12,691.31 0.00 73     20.00   0.00 20420301 8,161.33
0.00 74     32.00   0.00 20420301 16,740.00 0.00 75     9.00   0.00 20420301
26,038.93 0.00 76     17.00 0.00 0.00 20420301 123,062.77 0.00 77     10.00 0.00
0.00 20420301 16,666.66 0.00 78     32.00   0.00 20411201 21,333.00 0.00 79    
3.00 23.00 0.00 20411001 38,912.00 0.00 80     10.00 10.00 0.00 20411001
23,493.00 0.00 81     18.00   0.00 20411001 29,083.00 0.00 82     25.00   0.00
20411101 20,356.00 10,061.00 83     37.00   0.00 20411001 13,025.00 0.00 84    
38.00   0.00 20411101 18,401.00 0.00 85     11.00 11.00 0.00 20411201 23,192.00
0.00 86     22.00   0.00 20411001 19,167.00 0.00 87     11.00 10.00 0.00
20411001 17,657.00 0.00 88     12.00   0.00 20411001 12,859.00 82,917.00 89    
15.00   200,000.00 20411001 36,863.00 0.00 90     14.00 20.00 0.00 20411101
14,600.00 0.00 91     13.00   0.00 20411101 49,334.00 0.00 92     25.00   0.00
20411001 104,862.00 0.00 93     31.00   0.00 20411001 36,791.00 0.00 94    
20.00   0.00 20411101 43,548.00 0.00 95     10.00 6.00 0.00 20411101 6,000.00
0.00 96     13.00   0.00 20411101 6,125.00 0.00 97     11.00   0.00 20411101
18,333.00 9,959.00 98     18.00   0.00 20411001 0.00 0.00 99     12.00 7.00 0.00
20411001 35,000.00 0.00 100     16.00   0.00 20410901 11,667.00 0.00 101    
3.00 3.00 0.00 20411201 29,055.00 0.00 102     5.00 10.00 0.00 20411101
57,141.00 0.00 103     11.00   0.00 20411201 12,917.00 0.00 104     18.00   0.00
20411101 26,085.00 0.00 105     30.00   0.00 20411101 17,614.00 0.00 106    
8.00   0.00 20411101 15,417.00 1,668.00 107     19.00   0.00 20411101 12,408.00
0.00 108     20.00   0.00 20411201 10,500.00 19,807.00 109     31.00   0.00
20411201 17,333.00 0.00 110     34.00 33.00 0.00 20411201 18,297.00 0.00 111    
11.00 19.00 0.00 20411101 16,665.00 0.00 112     15.00   0.00 20411201 14,925.00
0.00 113     12.00   0.00 20420101 26,000.00 0.00 114     30.00   0.00 20411201
18,750.00 1,666.67 115     16.00   0.00 20420101 21,326.52 0.00 116     14.00  
0.00 20411101 25,604.00 44,204.00 117     41.00 29.00 0.00 20420101 0.00 0.00
118     36.00 11.00 0.00 20420101 0.00 0.00 119     2.00   0.00 20411201 0.00
0.00 120     21.00   0.00 20420101 3,412.00 0.00 121     20.00   0.00 20420101
0.00 0.00 122     13.00   0.00 20420101 14,397.17 5,364.35 123     22.00 31.00
0.00 20420101 12,135.04 0.00 124     11.60 11.60 0.00 20420101 11,574.00 0.00
125     20.00   0.00 20420101 17,014.00 0.00 126     25.00   0.00 20420201
35,166.00 0.00 127     24.00   0.00 20420101 14,916.67 6,712.50 128     13.00  
0.00 20411101 22,112.28 0.00 129     30.00 0.00 0.00 20420201 73,646.21 0.00 130
    8.00 8.00 0.00 20420201 12,659.56 0.00 131     20.00 3.00 0.00 20420101
14,831.00 0.00 132     8.00 0.00 0.00 20420201 18,750.00 0.00 133     20.00 1.00
0.00 20420201 16,293.41 0.00 134     6.00   0.00 20420101 10,877.75 17,554.65
135     25.00 25.00 0.00 20420201 17,698.00 0.00 136     30.00 30.00 0.00
20420201 5,583.67 0.00 137     24.00 24.00 0.00 20420201 10,208.69 0.00 138    
31.00 0.00 0.00 20420101 33,800.00 0.00 139     9.00 11.00 0.00 20420101
6,642.50 0.00 140     21.00 0.00 0.00 20420201 44,173.14 0.00 141     0.00 28.00
0.00 20420201 5,045.46 0.00 142     0.00 0.00 0.00 20420201 6,802.24 0.00 143  
  30.00   0.00 20420201 16,878.73 0.00 144     10.00 16.00 250,943.00 20420201
0.00 0.00 145     0.00 0.00 0.00 20420201 0.00 0.00 146     10.00   0.00
20411101 14,396.00 0.00 147     15.00 0.00 0.00 20411101 24,583.33 0.00 148    
12.00 2.00 0.00 20411201 34,483.25 0.00 149     0.00 0.00 0.00 20411201 0.00
0.00 150     8.00 0.00 0.00 20420101 17,916.67 0.00 151     15.00 15.00 0.00
20420101 15,773.34 0.00 152     17.00   0.00 20420201 21,923.08 0.00 153    
15.00 0.00 0.00 20420301 10,157.83 5,412.85 154     7.00 16.00 0.00 20420201
1,970.00 0.00 155     15.00   0.00 20420201 0.00 0.00 156     8.00   0.00
20420101 12,500.02 0.00 157     10.00 10.00 0.00 20420201 17,136.95 0.00 158    
11.00 0.00 0.00 20420201 41,666.67 0.00 159     7.00 0.00 0.00 20420301
48,413.49 0.00 160     25.00 10.00 0.00 20420201 33,797.29 0.00 161     15.00
17.00 0.00 20411201 10,000.00 0.00

 

KEY Primary Borrower Wage Income (Commission) Co-Borrower Wage Income (Salary)
Co-Borrower Wage Income (Bonus) Co-Borrower Wage Income (Commission) Originator
Doc Code RWT Income Verification RWT Asset Verification 1 0.00 957.00 0.00 0.00
Full 2 years 2 Months 2 0.00 0.00 0.00 0.00 Full 2 years 2 Months 3 0.00      
Full 2 years 1 Month 4 0.00 4,051.66 0.00 0.00 Full 2 years 2 Months 5 0.00
8,025.00 0.00 0.00 Full 2 years 2 Months 6 0.00 14,043.67 3,293.67 0.00 Full 2
years 2 Months 7 0.00       Full 2 years 2 Months 8 0.00 0.00 0.00 0.00 Full 2
years 2 Months 9 0.00 0.00 0.00 0.00 Full 2 years 2 Months 10 0.00 6,500.00 0.00
0.00 Full 2 years 2 Months 11 0.00 0.00 0.00 0.00 Full 2 years 2 Months 12 0.00
-471.00 0.00 0.00 Full 2 years 2 Months 13 0.00 3,968.00 0.00 0.00 Full 2 years
1 Month 14 0.00 0.00 0.00 0.00 Full 2 years 2 Months 15 0.00 9,358.33 1,475.38
0.00 Full 2 years 2 Months 16 0.00 8,333.33 0.00 0.00 Full 2 years 2 Months 17
0.00 12,916.67 0.00 0.00 Full 2 years 2 Months 18 0.00 0.00 0.00 0.00 Full 2
years 2 Months 19 0.00       Full 2 years 2 Months 20 0.00 0.00 0.00 0.00 Full 2
years 2 Months 21 0.00 0.00 0.00 0.00 Full 2 years 2 Months 22 0.00 0.00 0.00
0.00 Full 2 years 2 Months 23 0.00 -3,908.75 0.00 0.00 Full 2 years 2 Months 24
5,488.54 0.00 0.00 0.00 Full 2 years 1 Month 25 0.00       Full 2 years 2 Months
26 0.00       Full 2 years 2 Months 27 0.00       Full 2 years 2 Months 28 0.00
      Full 2 years 2 Months 29 0.00 0.00 0.00 0.00 Full 2 years 2 Months 30 0.00
0.00 0.00 0.00 Full 2 years 1 Month 31 0.00 0.00 0.00 0.00 Full 2 years 1 Month
32 0.00       Full 2 years 2 Months 33 0.00 0.00 0.00 0.00 Full 2 years 2 Months
34 0.00 0.00 0.00 0.00 Full 2 years 2 Months 35 0.00 0.00 0.00 0.00 Full 2 years
2 Months 36 0.00 0.00 0.00 0.00 Full 2 years 2 Months 37 0.00       Full 2 years
1 Month 38 0.00       Full 2 years 2 Months 39 0.00 0.00 0.00 0.00 Full 2 years
2 Months 40 0.00 0.00 0.00 0.00 Full 2 years 2 Months 41 0.00       Full 2 years
2 Months 42 0.00       Full 2 years 2 Months 43 0.00 0.00 0.00 0.00 Full 2 years
2 Months 44 0.00       Full 2 years 2 Months 45 0.00       Full 2 years 2 Months
46 0.00 5,342.00 0.00 0.00 Full 2 years 2 Months 47 0.00 0.00 0.00 0.00 Full 2
years 2 Months 48 0.00       Full 2 years 2 Months 49 0.00 23,124.00 0.00 0.00
Full 2 years 2 Months 50 0.00 10,616.93 0.00 0.00 Full 2 years 2 Months 51 0.00
0.00 0.00 0.00 Full 2 years 2 Months 52 0.00 0.00 0.00 0.00 Full 2 years 2
Months 53 0.00 0.00 0.00 0.00 Full 2 years 2 Months 54 0.00       Full 2 years 2
Months 55 0.00       Full 2 years 2 Months 56 0.00 0.00 0.00 0.00 Full 2 years 2
Months 57 0.00 0.00 0.00 0.00 Full 2 years 2 Months 58 0.00 10,207.60 0.00 0.00
Full 2 years 2 Months 59 0.00       Full 2 years 2 Months 60 0.00 2,500.00 0.00
0.00 Full 2 years 2 Months 61 0.00 0.00 0.00 0.00 Full 2 years 2 Months 62 0.00
5,401.38 0.00 0.00 Full 2 years 2 Months 63 0.00 15,582.00 0.00 0.00 Full 2
years 2 Months 64 24,059.94 0.00 0.00 0.00 Full 2 years 2 Months 65 0.00      
Full 2 years 2 Months 66 0.00 0.00 0.00 0.00 Full 2 years 2 Months 67 0.00      
Full 2 years 2 Months 68 0.00 1,230.83 0.00 0.00 Full 2 years 2 Months 69 0.00
0.00 0.00 0.00 Full 2 years 2 Months 70 0.00 0.00 0.00 0.00 Full 2 years 2
Months 71 0.00 0.00 0.00 0.00 Full 2 years 2 Months 72 0.00 0.00 0.00 0.00 Full
2 years 2 Months 73 0.00       Full 2 years 2 Months 74 0.00       Full 2 years
2 Months 75 0.00       Full 2 years 2 Months 76 0.00 0.00 0.00 0.00 Full 2 years
2 Months 77 0.00 0.00 0.00 0.00 Full 2 years 2 Months 78 0.00 0.00 0.00 0.00
Full 2 years 2 Months 79 0.00 4,333.00 0.00 0.00 Full 2 years 2 Months 80 0.00
16,675.00 0.00 0.00 Full 2 years 2 Months 81 0.00       Full 2 years 2 Months 82
0.00 0.00 0.00 0.00 Full 2 years 2 Months 83 0.00 0.00 0.00 0.00 Full 2 years 1
Month 84 0.00 0.00 0.00 0.00 Full 2 years 2 Months 85 0.00 31,550.00 0.00 0.00
Full 2 years 2 Months 86 0.00 0.00 0.00 0.00 Full 2 years 2 Months 87 0.00
11,407.00 0.00 0.00 Full 2 years 2 Months 88 0.00 0.00 0.00 0.00 Full 2 years 2
Months 89 0.00       Full 2 years 2 Months 90 0.00 12,833.00 0.00 0.00 Full 2
years 2 Months 91 0.00       Full 2 years 2 Months 92 0.00       Full 2 years 2
Months 93 0.00       Full 2 years 2 Months 94 0.00       Full 2 years 2 Months
95 0.00 12,750.00 0.00 0.00 Full 2 years 2 Months 96 0.00       Full 2 years 2
Months 97 5,632.00 0.00 0.00 0.00 Full 2 years 2 Months 98 0.00       Full 2
years 2 Months 99 0.00 10,000.00 0.00 0.00 Full 2 years 2 Months 100 0.00 0.00
0.00 0.00 Full 2 years 2 Months 101 0.00 7,500.00 0.00 0.00 Full 2 years 2
Months 102 0.00 5,661.00 0.00 0.00 Full 2 years 2 Months 103 0.00       Full 2
years 2 Months 104 0.00       Full 2 years 2 Months 105 0.00       Full 2 years
2 Months 106 0.00       Full 2 years 2 Months 107 0.00 0.00 0.00 0.00 Full 2
years 2 Months 108 0.00       Full 2 years 2 Months 109 0.00       Full 2 years
2 Months 110 0.00 6,240.00 0.00 0.00 Full 2 years 2 Months 111 0.00 10,000.00
0.00 0.00 Full 2 years 2 Months 112 0.00       Full 2 years 2 Months 113 0.00  
    Full 2 years 2 Months 114 0.00       Full 2 years 2 Months 115 0.00 0.00
0.00 0.00 Full 2 years 2 Months 116 0.00       Full 2 years 2 Months 117 0.00
16,022.50 0.00 0.00 Full 2 years 2 Months 118 0.00 0.00 0.00 0.00 Full 2 years 2
Months 119 0.00 0.00 0.00 0.00 Full 2 years 2 Months 120 0.00       Full 2 years
2 Months 121 0.00       Full 2 years 2 Months 122 0.00 0.00 0.00 0.00 Full 2
years 2 Months 123 0.00 4,164.36 0.00 0.00 Full 2 years 2 Months 124 0.00
2,484.00 0.00 0.00 Full 2 years 2 Months 125 0.00       Full 2 years 2 Months
126 0.00       Full 2 years 2 Months 127 0.00       Full 2 years 2 Months 128
0.00       Full 2 years 2 Months 129 0.00 0.00 0.00 0.00 Full 2 years 2 Months
130 0.00 12,723.68 0.00 0.00 Full 2 years 2 Months 131 0.00 648.00 0.00 0.00
Full 2 years 2 Months 132 0.00 0.00 0.00 0.00 Full 2 years 2 Months 133 0.00
5,416.66 0.00 0.00 Full 2 years 2 Months 134 0.00       Full 2 years 2 Months
135 0.00 10,189.00 0.00 0.00 Full 2 years 2 Months 136 0.00 5,583.67 0.00 0.00
Full 2 years 2 Months 137 0.00 9,130.43 0.00 0.00 Full 2 years 2 Months 138 0.00
0.00 0.00 0.00 Full 2 years 2 Months 139 0.00 0.00 0.00 0.00 Full 2 years 2
Months 140 0.00 0.00 0.00 0.00 Full 2 years 2 Months 141 0.00 22,416.00 0.00
0.00 Full 2 years 2 Months 142 0.00 0.00 0.00 0.00 Full 2 years 2 Months 143
0.00 2,740.96 0.00 0.00 Full 2 years 2 Months 144 0.00 0.00 0.00 0.00 Full 2
years 2 Months 145 0.00 0.00 0.00 0.00 Full 2 years 2 Months 146 0.00       Full
2 years 2 Months 147 0.00 0.00 0.00 0.00 Full 2 years 2 Months 148 0.00 -57.33
0.00 0.00 Full 2 years 2 Months 149 0.00 0.00 0.00 0.00 Full 2 years 2 Months
150 0.00 0.00 0.00 0.00 Full 2 years 2 Months 151 0.00 16,778.08 0.00 0.00 Full
2 years 2 Months 152 0.00       Full 2 years 2 Months 153 0.00 0.00 0.00 0.00
Full 2 years 2 Months 154 0.00 16,723.17 0.00 0.00 Full 2 years 2 Months 155
0.00       Full 2 years 2 Months 156 0.00       Full 2 years 2 Months 157 0.00
7,399.58 0.00 0.00 Full 2 years 2 Months 158 0.00 0.00 0.00 0.00 Full 2 years 2
Months 159 0.00 0.00 0.00 0.00 Full 2 years 2 Months 160 0.00 1,015.72 0.00 0.00
Full 2 years 2 Months 161 0.00 15,134.00     Full 2 years 2 Months

 



 

 



ASF RMBS DISCLOSURE PACKAGE



Field
Number
Field Name
Field Description
Type of
Field
Data Type
Sample Data
Format
When
Applicable?
Valid Values
Proposed
Unique
Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
 
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of residential properties owned by the borrower that currently secure
mortgage loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year — YYYY Format). Required
only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 

 

 

APPENDIX A

 



MODIFICATIONS TO THE FLOW SERVICING AGREEMENT

  

1. The definition of “Assumed Principal Balance” in Section 1 is revised to read
in its entirety as follows:

 



“Assumed Principal Balance: As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Cut-off Date after application of payments due on or before the Cut-off
Date, whether or not received, minus (ii) all amounts previously distributed to
the Owner with respect to the Mortgage Loan pursuant to Subsection 11.15 and
representing (a) payments or other recoveries of principal or (b) advances of
scheduled principal payments made pursuant to Subsection 11.17.”

 

2. The definition of “Business Day” in Section 1 is revised to read in its
entirety as follows:

 



“Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York, the State of New Jersey, the State of
California, or the State of Maryland or the State of Minnesota, or (iii) a day
on which banks in the State of New York, the State of New Jersey, the State of
California, or the State of Maryland or the State of Minnesota are authorized or
obligated by law or executive order to be closed.”

 



3. The definition of “Closing Date” in Section 1 is revised to read in its
entirety as follows:

 



“Closing Date: March 29, 2012, except with respect to Section 3 and the Servicer
Acknowledgement(s).”

 

4. The definition of “Cut-off Date” in Section 1 is revised to read in its
entirety as follows:

 



“Cut-off Date: March 1, 2012, except with respect to the Servicer
Acknowledgement(s).”

 

5. The definition of “First Remittance Date” in Section 1 is revised to read in
its entirety as follows:

 



A-1

 



 

“First Remittance Date: April 25, 2012.”

 



6. A new definition of “Servicing Administrator” is hereby added to Section 1,
to be inserted alphabetically and to read in its entirety as follows:

 



“Servicing Administrator: Redwood Residential Acquisition Corporation or its
successor in interest.”

 

7. Owner Representation Correction

 

In the first sentence of Subsection 7.02(a), the phrase “federal savings bank”
is replaced by the phrase “Delaware corporation” and the term “United States” is
replaced by the term “Delaware”.

 

8. Loan Modifications and Environmental Issues

 

(a) Subsection 11.01, fifth paragraph is revised to read in its entirety as
follows:

 

“Consistent with the terms of this Agreement, and subject to the REMIC
Provisions if the Mortgage Loans have been transferred to a REMIC, the Servicer
may waive, modify or vary any term of any Mortgage Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor; provided, however, that (unless the Mortgagor is in
default with respect to the Mortgage Loan, or such default is, in the judgment
of the Servicer, imminent, and the modification is in accordance with the
previously agreed-upon customary procedures of the Servicer, which may change
from time to time, or industry-accepted programs, and the Servicer has
previously notified the Owner of such modification) the Servicer shall not enter
into any payment plan or agreement to modify payments with a Mortgagor lasting
more than twelve (12) months or permit any modification with respect to any
Mortgage Loan that would change the Mortgage Interest Rate, the Lifetime Rate
Cap (if applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap
(if applicable) or the Gross Margin (if applicable), agree to the capitalization
of arrearages, including interest, fees or expenses owed under the Mortgage
Loan, make any future advances or extend the final maturity date with respect to
such Mortgage Loan, or accept substitute or additional collateral or release any
collateral for such Mortgage Loan. Additionally, the Servicer shall not accept
any deed-in-lieu of, short pay-off, or sell any property, in which the sale
proceeds are less than the unpaid principal balance of the related Mortgage Loan
without previously notifying the Owner and providing the Owner with
justification for such action. Further, unless the related Mortgage Loan is in
default or such

 



A-2

 



 

default is, in the judgment of the Servicer, imminent, the Servicer shall not
defer or forgive the payment of any principal or interest or change the
outstanding principal amount (except to reflect actual payments of principal)
without previously notifying the Owner and providing the Owner with
justification for such action. Any capitalization of arrearages of interest,
fees and expenses in excess of 10% of the outstanding unpaid principal balance
of the related Mortgage Loan immediately prior to the capitalization shall be
made only after the Servicer has notified the Owner and provided the Owner with
justification for the capitalization. Without limiting the generality of the
foregoing, the Servicer in its own name or acting through subservicers or agents
is hereby authorized and empowered by the Owner when the Servicer believes it
appropriate and reasonable in its best judgment, to execute and deliver, on
behalf of itself or the Owner, all instruments of satisfaction or cancellation,
or of partial or full release and discharge, and all other comparable
instruments, with respect to the Mortgage Loans and the Mortgaged Properties and
to institute foreclosure proceedings or obtain a deed-in-lieu of foreclosure so
as to convert the ownership of such properties, and to hold or cause to be held
title to such properties, on behalf of the Owner pursuant to the provisions of
Subsection 11.13. Notwithstanding anything to the contrary in the this
Agreement, the Servicer shall not make or permit any modification, waiver or
amendment of any term of a Mortgage Loan that could cause any REMIC holding such
Mortgage Loan to fail to qualify as a REMIC or result in the imposition of any
tax under Section 860F(a) or 860G(d) of the Code on any REMIC holding such
Mortgage Loan.”

 

(b) Subsection 11.01, eighth paragraph is revised to read in its entirety as
follows:

 

Notwithstanding anything to the contrary contained herein, in connection with a
foreclosure or acceptance of a deed in lieu of foreclosure, in the event the
Servicer believes that a Mortgaged Property is contaminated by hazardous or
toxic substances or wastes, or if the Owner otherwise requests an environmental
inspection or review of such Mortgaged Property, such an inspection or review is
to be conducted by a qualified inspector at the Owner’s expense. Upon completion
of the inspection, the Servicer shall promptly provide the Owner with a written
report of the environmental inspection. In the event (i) the environmental
inspection report indicates that the Mortgaged Property is contaminated by
hazardous or toxic substances or wastes and (ii) the Owner provides written
approval for the Servicer to proceed with foreclosure or acceptance of a deed in
lieu of foreclosure, the Servicer shall be reimbursed for all reasonable costs
associated with such foreclosure or acceptance of a deed in lieu of foreclosure
and any related environmental clean up costs, as applicable, from the related
Liquidation Proceeds, or if the Liquidation Proceeds are insufficient fully to
reimburse the Servicer, the Servicer shall be entitled to

 



A-3

 



 

be reimbursed from amounts in the Custodial Account pursuant to Subsection 11.05
hereof. In the event the Owner directs the Servicer not to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, the Servicer shall
be reimbursed for all Servicing Advances made with respect to the related
Mortgaged Property from the Custodial Account pursuant to Subsection 11.05
hereof.

 

9. Subsection 11.04, first sentence of the first paragraph is revised to read in
its entirety as follows:

  

“The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts
(collectively, the “Custodial Account”), titled “U.S. Bank National Association,
in trust for the holders of Sequoia Mortgage Trust 2012-2 Mortgage Pass-Through
Certificates.”

 

10. Subsection 11.04, subclause (f) of the second paragraph is revised to read
in its entirety as follows:

 



“(f) any amount required to be deposited in the Custodial Account pursuant to
Subsections 11.15, 11.17, 11.19 and 11.25.”

 

11. Notwithstanding anything to the contrary in the Flow Servicing Agreement,
any Custodial Accounts established by the Servicer pursuant to Subsection 11.04
of the Flow Servicing Agreement shall qualify as Eligible Accounts as defined in
the Pooling and Servicing Agreement.

 

12. Paragraphs (b), (c), (d) and (f) of Subsection 11.05 are revised to read in
their entirety as follows:

 



(b) to reimburse the Servicing Administrator for P&I Advances, the Servicing
Administrator’s right to reimbursement pursuant to this subclause (b) with
respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the Servicing Administrator’s right thereto shall be prior to the
rights of the Owner with respect to such Mortgage Loan;

 

(c) to reimburse itself or the Servicing Administrator for any unpaid portion of
any Servicing Fees and for unreimbursed Servicing Advances made by

 



A-4

 



 

the Servicer or the Servicing Administrator, the Servicer’s right to reimburse
itself or the Servicing Administrator pursuant to this subclause (c) with
respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the rights of the Servicer and Servicing Administrator thereto
shall be prior to the rights of the Owner unless the Servicing Administrator is
required to pay the Prepayment Interest Shortfall pursuant to Subsection 11.15,
in which case the Servicing Administrator’s right to such reimbursement shall be
subsequent to the payment to the Owner of such shortfall;

 

(d) to reimburse itself or the Servicing Administrator for unreimbursed
Servicing Advances, to the extent that such amounts are nonrecoverable (as
certified by the Servicer or the Servicing Administrator, as applicable, to the
Owner in an Officer’s Certificate) by the Servicer or the Servicing
Administrator, as applicable, pursuant to subclause (c) above;

 

. . .

 

(f) to reimburse the Servicing Administrator for unreimbursed P&I Advances, to
the extent that such amounts are nonrecoverable (as certified by the Servicing
Administrator to the Owner in an Officer’s Certificate) by the Servicing
Administrator pursuant to subclause (b) above;

 

13. Amendments to Subsection 11.13

 

(a) Subsection 11.13 is revised by deleting the first sentence and replacing it
in its entirety with the following:

 

“Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the trust created by the
Pooling and Servicing Agreement, where permitted by applicable law or regulation
and consistent with Customary Servicing Procedures, and otherwise, in the name
of the trustee of the Trust or its nominee.”

 

(b) Subsection 11.13 is further revised to add the following paragraphs at the
end of the section:

 

“The REO Property must be sold within three years following the end of the
calendar year of the date of acquisition if a REMIC election has been made with
respect to the arrangement under which the Mortgage Loans and REO Property are
held, unless (i) the Owner shall have been supplied with an Opinion of Counsel
(at the expense of the Servicing Administrator) to the effect that the holding
by the related trust of such Mortgaged Property subsequent to such three-year
period (and specifying the period

 



A-5

 



 

beyond such three-year period for which the Mortgaged Property may be held) will
not result in the imposition of taxes on “prohibited transactions” of the
related trust as defined in Section 860F of the Code, or cause the related REMIC
to fail to qualify as a REMIC, in which case the related trust may continue to
hold such Mortgaged Property (subject to any conditions contained in such
Opinion of Counsel), or (ii) the Owner (at the Servicer’s expense) or the
Servicer shall have applied for, prior to the expiration of such three-year
period, an extension of such three-year period in the manner contemplated by
Section 856(e)(3) of the Code, in which case the three-year period shall be
extended by the applicable period. If a period longer than three years is
permitted under the foregoing sentence and is necessary to sell any REO
Property, the Servicer shall report monthly to the Owner as to progress being
made in selling such REO Property.

 

Notwithstanding any other provision of this Agreement, if a REMIC election has
been made, no Mortgaged Property held by a REMIC shall be rented (or allowed to
continue to be rented) or otherwise used for the production of income by or on
behalf of the related trust or sold in such a manner or pursuant to any terms
that would (i) cause such Mortgaged Property to fail to qualify at any time as
“foreclosure property” within the meaning of Section 860G(a)(8) of the Code,
(ii) subject the related trust to the imposition of any federal or state income
taxes on “net income from foreclosure property” with respect to such Mortgaged
Property within the meaning of Section 860G(c) of the Code, or (iii) cause the
sale of such Mortgaged Property to result in the receipt by the related trust of
any income from non-permitted assets as described in Section 860F(a) (2)(B) of
the Code, unless the Servicer has agreed to indemnify and hold harmless the
related trust with respect to the imposition of any such taxes.”

 

14. Servicer Reports. The Servicer shall provide monthly reports to the
Purchaser pursuant to Subsection 11.16 in the formats attached hereto as
Exhibits 4 and 5, or in such other format as the Servicer, the Purchaser and the
Depositor shall agree in writing.

 

15. Subsection 11.17 is revised to read in its entirety as follows:

 

“Subsection 11.17 Advances by the Servicer or Servicing Administrator.

 

No later than two Business Days immediately preceding each related Remittance
Date, the Servicer shall either (a) deposit in the Custodial Account from funds
provided by the Servicing Administrator pursuant to Subsection 11.25 an amount
equal to the aggregate amount of all Monthly Payments (with interest adjusted to
the Mortgage Loan Remittance Rate) which were due on the Mortgage Loans during
the applicable Due Period and which were delinquent at the close of business on
the immediately preceding Determination Date, (b) cause to be made an
appropriate entry in the records of the Custodial Account that amounts held for
future distribution have been, as permitted by this Subsection 11.17, used by
the Servicer in discharge of any such P&I Advance or (c) make P&I Advances in
the form of any combination of (a) or (b) aggregating the total amount of

 



A-6

 



 

advances to be made, subject to Subsection 11.25. Any amounts held for future
distribution and so used shall be replaced by the Servicing Administrator by
deposit in the Custodial Account on or before any future Remittance Date if
funds in the Custodial Account on such Remittance Date shall be less than
payments to the Owner required to be made on such Remittance Date. The Servicing
Administrator’s obligation to make P&I Advances as to any Mortgage Loan will
continue through the last Monthly Payment due prior to the payment in full of a
Mortgage Loan, or through the last related Remittance Date prior to the
Remittance Date for the distribution of all other payments or recoveries
(including proceeds under any title, hazard or other insurance policy, or
condemnation awards) with respect to a Mortgage Loan; provided, however, that
such obligation shall cease if the Servicing Administrator, in its good faith
judgment, determines that such P&I Advances would not be recoverable pursuant to
Subsection 11.05(b). The determination by the Servicing Administrator that a P&I
Advance, if made, would be nonrecoverable, shall be evidenced by an Officer’s
Certificate of the Servicing Administrator delivered to the Owner, which details
the reasons for such determination. Neither the Servicing Administrator nor the
Servicer shall have any obligation to advance amounts in respect of shortfalls
relating to the Servicemembers Civil Relief Act and similar state and local
laws.

 



16. The first sentence of Subsection 11.18 is revised to read in its entirety as
follows:

 

“The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Owner’s prior approval for the release of liability from the original borrower,
the Servicer shall permit such assumption if so required in accordance with the
terms of the Mortgage or the Mortgage Note.”

 



17. The Flow Servicing Agreement is modified by adding a new Subsection 11.26
which reads in its entirety as follows:

 

“Subsection 11.26 Compliance with REMIC Provisions.

 

If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be, could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contribution” to a REMIC set forth in Section 860G(d) of
the Code unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such actions) to the effect that the

 



A-7

 



 

contemplated action will not endanger such REMIC status or result in the
imposition of any such tax.”

 



18. The first sentence of Subsection 12.01(b) is revised to read in its entirety
as follows:

 

The Servicer shall promptly notify the Owner if a claim is made by a third party
with respect to this Agreement or the Mortgage Loans, and the Servicer shall
assume the defense of any such claim and pay all expenses in connection
therewith, including counsel fees.

 



19. Subsection 12.04 is revised to read in its entirety as follows:

 

“Subsection 12.04 Servicer Not to Resign.

 

The Servicer shall not assign this Agreement or resign from the obligations and
duties hereby imposed on it except by mutual consent of the Servicer and the
Owner or upon the determination that the Servicer’s duties hereunder are no
longer permissible under applicable law and such incapacity cannot be cured by
the Servicer. No such resignation of or assignment by the Servicer shall become
effective until a successor has assumed the Servicer’s responsibilities and
obligations hereunder in accordance with Subsection 14.02.”

 



A-8

 



 

EXHIBIT 4

 

FORM OF MONTHLY LOSS REPORT

 

Exhibit : Calculation of Realized Loss/Gain Form 332–Instruction Sheet

NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

(a)

 

(b) The numbers on the 332 form correspond with the numbers listed below.

 

Liquidation and Acquisition Expenses: 

1.The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.

 



2.The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

 

3.Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

 

4-12.Complete as applicable. Required documentation:

 

*For taxes and insurance advances – see page 2 of 332 form - breakdown required
showing period of coverage, base tax, interest, penalty. Advances prior to
default require evidence of servicer efforts to recover advances.

 

*For escrow advances - complete payment history (to calculate advances from last
positive escrow balance forward)

 

*Other expenses -  copies of corporate advance history showing all payments

 

*REO repairs > $1500 require explanation

 

*REO repairs >$3000 require evidence of at least 2 bids.

 

*Short Sale or Charge Off require P&L supporting the decision and WFB’s approved
Officer Certificate

 

*Unusual or extraordinary items may require further documentation.

 

13.The total of lines 1 through 12.

 

(c)Credits:

 

14-21.Complete as applicable. Required documentation:

 

*Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent /

 



 

 



 

Attorney

 

Letter of Proceeds Breakdown.

 

*Copy of EOB for any MI or gov't guarantee

 

*All other credits need to be clearly defined on the 332 form

 

22.The total of lines 14 through 21.

 







Please Note: For HUD/VA loans, use line (18a) for Part A/Initial proceeds and
line (18b) for Part B/Supplemental proceeds.

 



Total Realized Loss (or Amount of Any Gain)

 

23.The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis ( ).

 



 

 

  

Exhibit 3A: Calculation of Realized Loss/Gain Form 332

  

Prepared by:     Date:  

 



Phone:   Email Address:

 

 

Servicer Loan No.

 

 

 

 

Servicer Name

 

 

 

 

Servicer Address

 

 

 

 

 

 



WELLS FARGO BANK, N.A. Loan No.  

 

 

Borrower's Name:   Property Address:  

 

 

Liquidation Type: REO Sale 3rd Party Sale Short Sale Charge Off

 



Was this loan granted a Bankruptcy deficiency or cramdown     Yes     No



If “Yes”, provide deficiency or cramdown amount

 



Liquidation and Acquisition Expenses:

 

(1) Actual Unpaid Principal Balance of Mortgage Loan   $   (1) (2) Interest
accrued at Net Rate       (2) (3) Accrued Servicing Fees       (3) (4)
Attorney's Fees       (4) (5) Taxes (see page 2)       (5) (6) Property
Maintenance       (6) (7) MI/Hazard Insurance Premiums (see page 2)       (7)
(8) Utility Expenses       (8) (9) Appraisal/BPO       (9) (10) Property
Inspections       (10) (11) FC Costs/Other Legal Expenses       (11) (12) Other
(itemize)       (12)



  Cash for Keys         (12)   HOA/Condo Fees         (12)             (12)

 



Total Expenses   $ (13) Credits:         (14) Escrow Balance   $ (14) (15) HIP
Refund       (15) (16) Rental Receipts       (16) (17) Hazard Loss Proceeds    
  (17) (18) Primary Mortgage Insurance / Gov’t Insurance       (18a)   HUD Part
A                   (18b)   HUD Part B         (19) Pool Insurance Proceeds    
  (19) (20) Proceeds from Sale of Acquired Property       (20) (21) Other
(itemize)       (21)



          (21)

 



 

 



 

              Total Credits   $   (22) Total Realized Loss (or Amount of Gain)  
$   (23)

 



 

 



 

Escrow Disbursement Detail

 

 

Type

(Tax /Ins.)

Date Paid Period of Coverage Total Paid Base Amount Penalties Interest          
                                                                               
                     

 



 

 



 

EXHIBIT 5

 

FORM OF DELINQUENCY REPORTING

 



Exhibit : Standard File Layout – Delinquency Reporting

 

*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer







Column/Header Name Description Decimal Format Comment SERVICER_LOAN_NBR A unique
number assigned to a loan by the Servicer.  This may be different than the
LOAN_NBR     LOAN_NBR A unique identifier assigned to each loan by the
originator.     CLIENT_NBR Servicer Client Number     SERV_INVESTOR_NBR Contains
a unique number as assigned by an external servicer to identify a group of loans
in their system.     BORROWER_FIRST_NAME First Name of the Borrower.    
BORROWER_LAST_NAME Last name of the borrower.     PROP_ADDRESS Street Name and
Number of Property     PROP_STATE The state where the  property located.    
PROP_ZIP Zip code where the property is located.     BORR_NEXT_PAY_DUE_DATE The
date that the borrower's next payment is due to the servicer at the end of
processing cycle, as reported by Servicer.   MM/DD/YYYY LOAN_TYPE Loan Type
(i.e. FHA, VA, Conv)     BANKRUPTCY_FILED_DATE The date a particular bankruptcy
claim was filed.   MM/DD/YYYY BANKRUPTCY_CHAPTER_CODE The chapter under which
the bankruptcy was filed.     BANKRUPTCY_CASE_NBR The case number assigned by
the court to the bankruptcy filing.     POST_PETITION_DUE_DATE The payment due
date once the bankruptcy has been approved by the courts   MM/DD/YYYY
BANKRUPTCY_DCHRG_DISM_DATE The Date The Loan Is Removed From Bankruptcy. Either
by Dismissal, Discharged and/or a Motion For Relief Was Granted.   MM/DD/YYYY
LOSS_MIT_APPR_DATE The Date The Loss Mitigation Was Approved By The Servicer  
MM/DD/YYYY LOSS_MIT_TYPE The Type Of Loss Mitigation Approved For A Loan Such
As;    

 



 

 

 



Column/Header Name Description Decimal Format Comment LOSS_MIT_EST_COMP_DATE The
Date The Loss Mitigation /Plan Is Scheduled To End/Close   MM/DD/YYYY
LOSS_MIT_ACT_COMP_DATE The Date The Loss Mitigation Is Actually Completed  
MM/DD/YYYY FRCLSR_APPROVED_DATE The date DA Admin sends a letter to the servicer
with instructions to begin foreclosure proceedings.   MM/DD/YYYY
ATTORNEY_REFERRAL_DATE Date File Was Referred To Attorney to Pursue Foreclosure
  MM/DD/YYYY FIRST_LEGAL_DATE Notice of 1st legal filed by an Attorney in a
Foreclosure Action   MM/DD/YYYY FRCLSR_SALE_EXPECTED_DATE The date by which a
foreclosure sale is expected to occur.   MM/DD/YYYY FRCLSR_SALE_DATE The actual
date of the foreclosure sale.   MM/DD/YYYY FRCLSR_SALE_AMT The amount a property
sold for at the foreclosure sale. 2 No commas(,) or dollar signs ($)
EVICTION_START_DATE The date the servicer initiates eviction of the borrower.  
MM/DD/YYYY EVICTION_COMPLETED_DATE The date the court revokes legal possession
of the property from the borrower.   MM/DD/YYYY LIST_PRICE The price at which an
REO property is marketed. 2 No commas(,) or dollar signs ($) LIST_DATE The date
an REO property is listed at a particular price.   MM/DD/YYYY OFFER_AMT The
dollar value of an offer for an REO property. 2 No commas(,) or dollar signs ($)
OFFER_DATE_TIME The date an offer is received by DA Admin or by the Servicer.  
MM/DD/YYYY REO_CLOSING_DATE The date the REO sale of the property is scheduled
to close.   MM/DD/YYYY REO_ACTUAL_CLOSING_DATE Actual Date Of REO Sale  
MM/DD/YYYY OCCUPANT_CODE Classification of how the property is occupied.    
PROP_CONDITION_CODE A code that indicates the condition of the property.    
PROP_INSPECTION_DATE The date a  property inspection is performed.   MM/DD/YYYY
APPRAISAL_DATE The date the appraisal was done.   MM/DD/YYYY

 



 

 

 



Column/Header Name Description Decimal Format Comment CURR_PROP_VAL  The current
"as is" value of the property based on brokers price opinion or appraisal. 2  
REPAIRED_PROP_VAL The amount the property would be worth if repairs are
completed pursuant to a broker's price opinion or appraisal. 2   If applicable:
      DELINQ_STATUS_CODE FNMA Code Describing Status of Loan    
DELINQ_REASON_CODE The circumstances which caused a borrower to stop paying on a
loan.   Code indicates the reason why the loan is in default for this cycle.    
MI_CLAIM_FILED_DATE Date Mortgage Insurance Claim Was Filed With Mortgage
Insurance Company.   MM/DD/YYYY MI_CLAIM_AMT Amount of Mortgage Insurance Claim
Filed   No commas(,) or dollar signs ($) MI_CLAIM_PAID_DATE Date Mortgage
Insurance Company Disbursed Claim Payment   MM/DD/YYYY MI_CLAIM_AMT_PAID Amount
Mortgage Insurance Company Paid On Claim 2 No commas(,) or dollar signs ($)
POOL_CLAIM_FILED_DATE Date Claim Was Filed With Pool Insurance Company  
MM/DD/YYYY POOL_CLAIM_AMT Amount of Claim Filed With Pool Insurance Company 2 No
commas(,) or dollar signs ($) POOL_CLAIM_PAID_DATE Date Claim Was Settled and
The Check Was Issued By The Pool Insurer   MM/DD/YYYY POOL_CLAIM_AMT_PAID Amount
Paid On Claim By Pool Insurance Company 2 No commas(,) or dollar signs ($)
FHA_PART_A_CLAIM_FILED_DATE  Date FHA Part A Claim Was Filed With HUD  
MM/DD/YYYY FHA_PART_A_CLAIM_AMT  Amount of FHA Part A Claim Filed 2 No commas(,)
or dollar signs ($) FHA_PART_A_CLAIM_PAID_DATE  Date HUD Disbursed Part A Claim
Payment   MM/DD/YYYY FHA_PART_A_CLAIM_PAID_AMT  Amount HUD Paid on Part A Claim
2 No commas(,) or dollar signs ($) FHA_PART_B_CLAIM_FILED_DATE   Date FHA Part B
Claim Was Filed With HUD   MM/DD/YYYY FHA_PART_B_CLAIM_AMT   Amount of FHA Part
B Claim Filed 2 No commas(,) or dollar signs ($)

 



 

 



 



Column/Header Name Description Decimal Format Comment FHA_PART_B_CLAIM_PAID_DATE
   Date HUD Disbursed Part B Claim Payment   MM/DD/YYYY
FHA_PART_B_CLAIM_PAID_AMT  Amount HUD Paid on Part B Claim 2 No commas(,) or
dollar signs ($) VA_CLAIM_FILED_DATE  Date VA Claim Was Filed With the Veterans
Admin   MM/DD/YYYY VA_CLAIM_PAID_DATE  Date Veterans Admin. Disbursed VA Claim
Payment   MM/DD/YYYY VA_CLAIM_PAID_AMT  Amount Veterans Admin. Paid on VA Claim
2 No commas(,) or dollar signs ($) MOTION_FOR_RELIEF_DATE The date the Motion
for Relief was filed 10 MM/DD/YYYY FRCLSR_BID_AMT The foreclosure sale bid
amount 11 No commas(,) or dollar signs ($) FRCLSR_SALE_TYPE The foreclosure
sales results: REO, Third Party, Conveyance to HUD/VA     REO_PROCEEDS The net
proceeds from the sale of the REO property.    No commas(,) or dollar signs ($)
BPO_DATE The date the BPO was done.     CURRENT_FICO The current FICO score    
HAZARD_CLAIM_FILED_DATE The date the Hazard Claim was filed with the Hazard
Insurance Company. 10 MM/DD/YYYY HAZARD_CLAIM_AMT The amount of the Hazard
Insurance Claim filed. 11 No commas(,) or dollar signs ($)
HAZARD_CLAIM_PAID_DATE The date the Hazard Insurance Company disbursed the claim
payment. 10 MM/DD/YYYY HAZARD_CLAIM_PAID_AMT The amount the Hazard Insurance
Company paid on the claim. 11 No commas(,) or dollar signs ($) ACTION_CODE
Indicates loan status   Number NOD_DATE     MM/DD/YYYY NOI_DATE     MM/DD/YYYY
ACTUAL_PAYMENT_PLAN_START_DATE     MM/DD/YYYY ACTUAL_PAYMENT_ PLAN_END_DATE    
  ACTUAL_REO_START_DATE     MM/DD/YYYY REO_SALES_PRICE     Number
REALIZED_LOSS/GAIN As defined in the Servicing Agreement   Number



 



 

 



 

Exhibit 2: Standard File Codes – Delinquency Reporting

 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

  · ASUM- Approved Assumption   · BAP- Borrower Assistance Program   · CO-
Charge Off   · DIL- Deed-in-Lieu   · FFA- Formal Forbearance Agreement   · MOD-
Loan Modification   · PRE- Pre-Sale   · SS- Short Sale   · MISC- Anything else
approved by the PMI or Pool Insurer

 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:

·Mortgagor

·Tenant

·Unknown

·Vacant

 

The Property Condition field should show the last reported condition of the
property as follows:

·Damaged

·Excellent

·Fair

·Gone

·Good

·Poor

·Special Hazard

·Unknown

 



 

 



 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 

Delinquency Code Delinquency Description 001 FNMA-Death of principal mortgagor
002 FNMA-Illness of principal mortgagor 003 FNMA-Illness of mortgagor’s family
member 004 FNMA-Death of mortgagor’s family member 005 FNMA-Marital difficulties
006 FNMA-Curtailment of income 007 FNMA-Excessive Obligation 008
FNMA-Abandonment of property 009 FNMA-Distant employee transfer 011
FNMA-Property problem 012 FNMA-Inability to sell property 013 FNMA-Inability to
rent property 014 FNMA-Military Service 015 FNMA-Other 016 FNMA-Unemployment 017
FNMA-Business failure 019 FNMA-Casualty loss 022 FNMA-Energy environment costs
023 FNMA-Servicing problems 026 FNMA-Payment adjustment 027 FNMA-Payment dispute
029 FNMA-Transfer of ownership pending 030 FNMA-Fraud 031 FNMA-Unable to contact
borrower INC FNMA-Incarceration

 



 

 



 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 

Status Code Status Description 09 Forbearance 17 Pre-foreclosure Sale Closing
Plan Accepted 24 Government Seizure 26 Refinance 27 Assumption 28 Modification
29 Charge-Off 30 Third Party Sale 31 Probate 32 Military Indulgence 43
Foreclosure Started 44 Deed-in-Lieu Started 49 Assignment Completed 61 Second
Lien Considerations 62 Veteran’s Affairs-No Bid 63 Veteran’s Affairs-Refund 64
Veteran’s Affairs-Buydown 65 Chapter 7 Bankruptcy 66 Chapter 11 Bankruptcy 67
Chapter 13 Bankruptcy

 



 

 

 

 

 

 

